Exhibit 10.22

--------------------------------------------------------------------------------

 

Amended and Restated Credit Agreement

 

Dated as of June 30, 2004

 

between

 

California Pizza Kitchen, Inc.

 

and

 

Bank of America, N.A.,

 

LOGO [g21635img1.jpg]

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Use of Certain Terms    17

1.03

   Accounting Terms    18

1.04

   Rounding    18

1.05

   Exhibits and Schedules    18

1.06

   References to Agreements and Laws    18

SECTION 2. THE COMMITMENT AND EXTENSIONS OF CREDIT

   18

2.01

   Amount and Terms of Commitment    18

2.02

   Borrowings, Conversions and Continuations of Loans    19

2.03

   Letters of Credit    19

2.04

   Prepayments    23

2.05

   Reduction or Termination of Commitment    23

2.06

   Principal and Interest    23

2.07

   Commitment Fee    24

2.08

   Computation of Interest and Fees    24

2.09

   Making Payments    24

2.10

   Funding Sources    24

2.11

   Master Subsidiary Guaranty    24

SECTION 3. TAXES, YIELD PROTECTION AND ILLEGALITY

   25

3.01

   Taxes    25

3.02

   Illegality    26

3.03

   Inability to Determine Rates    26

3.04

   Increased Cost and Reduced Return; Capital Adequacy    26

3.05

   Breakfunding Costs    27

3.06

   Matters Applicable to all Requests for Compensation    27

3.07

   Survival    28

SECTION 4. CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

   28

4.01

   Conditions of Initial Extension of Credit    28

4.02

   Conditions to all Extensions of Credit    29

SECTION 5. REPRESENTATIONS AND WARRANTIES

   29

5.01

   Existence and Qualification; Power; Compliance with Laws    29

5.02

   Power; Authorization; Enforceable Obligations    30

5.03

   No Legal Bar    30

5.04

   Financial Statements; No Material Adverse Effect    30

5.05

   Litigation    31

5.06

   No Default    31

5.07

   Ownership of Property; Liens    31

5.08

   Taxes    31

5.09

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    31

5.10

   No ERISA Plans    32

 

- i -



--------------------------------------------------------------------------------

5.11

   Intangible Assets    32

5.12

   Compliance With Laws    32

5.13

   Environmental Compliance    32

5.14

   Insurance    32

5.15

   Subsidiaries    32

5.16

   Disclosure    33

SECTION 6. AFFIRMATIVE COVENANTS

   33

6.01

   Financial Statements    33

6.02

   Certificates, Notices and Other Information    33

6.03

   Payment of Taxes    35

6.04

   Preservation of Existence    35

6.05

   Maintenance of Properties    35

6.06

   Maintenance of Insurance    35

6.07

   Compliance With Laws    35

6.08

   Inspection Rights    35

6.09

   Keeping of Records and Books of Account    35

6.10

   Compliance With Agreements    35

6.11

   Use of Proceeds    35

6.12

   Additional Guarantors    36

SECTION 7. NEGATIVE COVENANTS

   36

7.01

   Indebtedness    36

7.02

   Liens and Negative Pledges    37

7.03

   Fundamental Changes    37

7.04

   Dispositions    38

7.05

   Investments    38

7.06

   Lease Obligations    38

7.07

   Restricted Payments    38

7.08

   ERISA    39

7.09

   Change in Nature of Business    39

7.10

   Transactions with Affiliates    39

7.11

   Financial Covenants    39

7.12

   Change in Auditors    39

SECTION 8. EVENTS OF DEFAULT AND REMEDIES

   40

8.01

   Events of Default    40

8.02

   Remedies Upon Event of Default    42

SECTION 9. MISCELLANEOUS

   43

9.01

   Amendments; Consents    43

9.02

   Transmission and Effectiveness of Communications and Signatures    43

9.03

   Attorney Costs, Expenses and Taxes    44

9.04

   Successors and Assigns; Participations    44

9.05

   Set-off    45

9.06

   No Waiver; Cumulative Remedies    45

9.07

   Usury    45

9.08

   Counterparts    46

9.09

   Integration    46

9.10

   Nature of Lender’s Obligations    46

 

- ii -



--------------------------------------------------------------------------------

9.11

   Survival of Representations and Warranties    46

9.12

   Indemnity by Borrower    46

9.13

   Nonliability of Lender    47

9.14

   No Third Parties Benefited    48

9.15

   Severability    48

9.16

   Confidentiality    48

9.17

   Further Assurances    48

9.18

   Headings    49

9.19

   Time of the Essence    49

9.20

   Governing Law    49

9.21

   Waiver of Right to Trial by Jury    49

9.22

   Entire Agreement    49

 

EXHIBITS

 

     Form of

A

   Request for Extension of Credit

B

   Compliance Certificate

C

   Note

D

   Master Subsidiary Guaranty

E

   Joinder Agreement

 

SCHEDULES

 

5.01

   Good Standing Matters

5.05

   Material Litigation

5.15

   Subsidiaries

7.01

   Existing Indebtedness, Liens and Negative Pledges

9.02

   Lending Office, Addresses for Notices

 

- iii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
June 30, 2004 by and between CALIFORNIA PIZZA KITCHEN, INC., a California
corporation (“Borrower”), and BANK OF AMERICA, N.A. (“Lender”).

 

RECITALS

 

A. Borrower and Lender are parties to a certain Credit Agreement dated as of
December 15, 2000, as amended by the First Amendment to Credit Agreement dated
as of November 12, 2002, and the Second Amendment to Credit Agreement dated as
of June 5, 2003, (as now amended, the “Agreement”).

 

B. Borrower and Lender desire to fully amend and restate the Agreement on the
terms and conditions herein provided. All Extensions of Credit outstanding under
the Agreement, shall on the Closing Date, be subject to the terms and conditions
herein provided.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, another Person. A Person shall
be deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power (a) to vote 25% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

“Applicable Payment Date” means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period and any date that such Loan is prepaid or
converted in whole or in part and the Maturity Date; provided, however, that if
any Interest Period for an Offshore Rate Loan exceeds three months, interest
shall also be paid on the date which falls every three months after the
beginning of such Interest Period, and (b) as to any other amount, the last
Business Day of each calendar quarter, the Maturity Date and, with respect to
Letters of Credit, the Letter of Credit Expiration Date; provided, further, that
interest accruing at the Default Rate shall be payable from time to time upon
demand of Lender.

 

- 1 -



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 28, 2003 and
the related consolidated statements of income and cash flows for such fiscal
year of Borrower.

 

“Bank of America” means Bank of America, N.A.

 

“Base Rate” means a fluctuating rate per annum equal to the higher of (a) the
Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Lender as its “prime rate.”
Such rate is a rate set by Lender based upon various factors including Lender’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Lender shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan which bears interest based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrower Party” means Borrower. CPK Management Company, Inc. and each Domestic
Subsidiary becoming party to the Master Guaranty after the Closing Date pursuant
to Section 6.12.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s Lending Office is located and, if such day
relates to any Offshore Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the offshore Dollar
interbank market.

 

“Change in Control” means the acquisition, including through merger,
consolidation or otherwise, in a transaction or series of related transactions
not approved by then existing board of directors of Borrower, by any Person or
any Persons acting together which would constitute a “group” (a “Group”) for
purposes of Section 13(d) of the Exchange Act, together with all affiliates and
associates (as defined in Rule 12b-2 under the Exchange Act) thereof, of direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of 51% or more of the total voting power of all classes of capital stock of
Borrower entitled to vote generally in the election of directors.

 

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived by Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

“Commitment” means $20,000,000, as such amount may be reduced from time to time
in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of Borrower.

 

“Consolidated EBITDAR” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, (d) the amount of depreciation and non-cash amortization expense
deducted in determining such Consolidated Net Income, (e) non-cash charges which
will not result in a cash expense, including, without limitation, such charges
resulting from compliance with FASB 121, and non-cash charges relating to any
stock awards and incentive plans and (f) Consolidated Lease Payments made during
such period. Notwithstanding anything to the contrary, (i) for the quarter
ending June 27, 2004, a maximum sum of $13,799,000 may be added to the
calculation of Consolidated EBITDAR relating to losses on impairment of property
and equipment, restaurant closures and severance expense charged during the
periods ending September 28, 2003 and December 28, 2003, and (ii) for the
quarter ending September 26, 2004, a maximum sum of $2,147,000 may be added to
the calculation of Consolidated EBITDAR relating to losses on impairment of
property and equipment, restaurant closures and severance expense charged during
the period ending December 28, 2003.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations hereunder), (b) that
portion of obligations with respect to capital leases that are capitalized in
the consolidated balance sheet of Borrower and its Subsidiaries, and (c) without
duplication, all Guaranty Obligations with respect to Indebtedness of the type
specified in subsections (a) and (b) above of Persons other than Borrower or any
of its Subsidiaries.

 

“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Lease Payments” means the gross amount of all lease or rental
payments, whether or not characterized as rent, without duplication, of the
Borrower and its Subsidiaries, excluding payments in respect of capital leases
constituting Indebtedness, all determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries from continuing operations

 

- 3 -



--------------------------------------------------------------------------------

for that period excluding extraordinary items, gains or losses from Dispositions
of assets and non-cash gains.

 

“Consolidated Net Worth” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, Shareholders’ Equity of Borrower
and its Subsidiaries on that date.

 

“Continuation” and “Continue” mean, with respect to any Offshore Rate Loan, the
continuation of such Offshore Rate Loan as an Offshore Rate Loan on the last day
of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

 

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to the interest rate otherwise
applicable to such Loan plus 2% per annum.

 

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal with or
without recourse of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of Borrower which is incorporated under
the laws of any State of the United States, other than such a Subsidiary which
is a Subsidiary of a Foreign Subsidiary (collectively, the “Domestic
Subsidiaries”).

 

“EBITDAR” means, with respect to any Material Domestic Subsidiary, net income,
less income or plus loss from discontinued operations and extraordinary items,
plus income taxes, plus interest expense, plus rental expense, plus
depreciation, and amortization.

 

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

 

- 4 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Sections 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“Event of Default” means any of the events specified in Section 8.

 

“Extension of Credit” means (a) the borrowing, Conversion or Continuation of any
Loans, or (b) a Letter of Credit Action which has the effect of increasing the
amount of a Letter of Credit, extending the maturity of a Letter of Credit or
making any material modification to a Letter of Credit or the reimbursement of
drawings under a Letter of Credit (collectively, the “Extensions of Credit”).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Lender on such day on such transactions as determined by
Lender.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) (i)
Consolidated EBITDAR for the period of the four prior fiscal quarters ending on
such date less (ii) for stores open 12 months or more, the greater of actual
capital expenditures made during the four prior fiscal quarters ending on such
date or $20,000 per store less (iii) cash taxes paid during such period to (b)
the sum of (i) Consolidated Interest Charges for such period plus (ii) the
current portion of long-term Indebtedness including capital leases (unless
renewable or extendible at the option of the obligor more than 12 months beyond
the date of determination) plus (iii) Consolidated Lease Payments during such
period.

 

“Foreign Subsidiary” means a Subsidiary of Borrower which is not a Domestic
Subsidiary (collectively, the “Foreign Subsidiaries”).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either Borrower or Lender
shall so request,

 

- 5 -



--------------------------------------------------------------------------------

Lender and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP, provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

 

“Guarantor” means each Person from time to time a guarantor under the Master
Subsidiary Guaranty (collectively, the “Guarantors”).

 

“Guaranty Obligation” means, as to any Person, any (a) guaranty by that Person
of Indebtedness of, or other obligation payable or performable by, any other
Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by that Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature given
for the purpose of assuring or holding harmless such obligee against loss with
respect to any obligation of such other Person; provided, however, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, covered by such
Guaranty Obligation or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the Person in good
faith.

 

“Indebtedness” means as to any Person at a particular time, all items which
would, in conformity with GAAP, be classified as liabilities on a balance sheet
of such Person as at such time (excluding trade and other accounts payable in
the ordinary course of business in accordance with customary trade terms and
which are not overdue for a period of more than 90 days and excluding deferred
taxes), but in any event including, without duplication:

 

- 6 -



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

 

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

 

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(e) lease payment obligations under capital leases or Synthetic Lease
Obligations; and

 

(f) all Guaranty Obligations of such Person in respect of any of the foregoing;

 

provided, however, that Indebtedness shall not include redeemable preferred
stock.

 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to
Lender.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.12.

 

“Interest Period” means, for each Offshore Rate Loan as requested by Borrower,
(a) initially, the period commencing on the date such Offshore Rate Loan is
disbursed, Continued as, or Converted into, an Offshore Rate Loan and (b)
thereafter, the period commencing on the last day of the preceding Interest
Period, and ending, in each case, on the earlier of (x) the scheduled Maturity
Date, or (y) one, two, three or six months thereafter (or such other period
consented to by Lender); provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

- 7 -



--------------------------------------------------------------------------------

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii) unless Lender otherwise consents, there may not be more than six Interest
Periods for Offshore Rate Loans in effect at any time.

 

“Interim Financial Statements” means the company-prepared consolidated balance
sheet of Borrower and its Subsidiaries for the 13-weeks ended March 28, 2004,
and the related consolidated statements of income and cash flows for such fiscal
year of Borrower.

 

“Investment” means, as to any Person, any acquisition or any investment by such
Person, whether by means of the purchase or other acquisition of stock or other
securities of any other Person or by means of a loan, capital contribution,
guaranty or other debt or equity participation or interest in any other Person,
including any partnership and joint venture interests in such other Person. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IRS” means the Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.

 

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authority, in each case whether or not
having the force of law.

 

“Lending Office” means the office or offices of Lender described as such on
Schedule 9.02, or such other domestic office or offices as Lender may from time
to time notify Borrower.

 

“Letter of Credit” means any standby letter of credit issued or outstanding
hereunder.

 

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

 

“Letter of Credit Application” means an application for a Letter of Credit
Action as from time to time in use by Lender.

 

- 8 -



--------------------------------------------------------------------------------

“Letter of Credit Cash Collateral Account” means a blocked interest-bearing
deposit account at Lender with respect to which Borrower hereby grants a
security interest in such account to Lender as security for Letter of Credit
Usage and with respect to which Borrower agrees to execute and deliver from time
to time such documentation as Lender may reasonably request to further assure
and confirm such security interest.

 

“Letter of Credit Expiration Date” means June 30, 2008, as such date may be
earlier terminated or extended in accordance with the terms hereof.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of the
Commitment and $10,000,000. The Letter of Credit Sublimit is part of the
Commitment and is not in addition to the Commitment.

 

“Letter of Credit Usage” means, as at any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all drawings under the Letters of Credit not reimbursed to Lender by Borrower
or converted into Loans.

 

“Leverage Ratio” means, as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis, the ratio of (a) Consolidated Funded
Indebtedness as of such date plus eight (8) times the Consolidated Lease
Payments (for the period of the four fiscal quarters ending on that date) to (b)
Consolidated EBITDAR for the period of the four fiscal quarters ending on that
date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement (in the nature of compensating balances, cash collateral accounts or
security interests), encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction), including the interest of a purchaser of
accounts receivable.

 

“Liquidity” means, as of any date of determination, the sum of marketable
securities, cash and cash equivalents that are readily available for use by the
Borrower for any legal purpose, without condition or restriction, plus the
unused and available amount of the Commitment hereunder.

 

“Loan” means any advance made by Lender to Borrower as provided in Section 2
(collectively, the “Loans”).

 

“Loan Documents” means this Agreement, the Master Subsidiary Guaranty, any
Letter of Credit Application, any Request for Extension of Credit and any Note,
certificate, any fee letter, and other instrument, document or agreement from
time to time delivered by a Borrower Party in connection with this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

“Master Subsidiary Guaranty” means the Master Subsidiary Guaranty substantially
in the form of Exhibit D hereto, either as originally executed or as it may from
time to time be supplemented, modified, amended, extended or supplanted.

 

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have any material adverse effect upon the
validity or enforceability of any Principal Loan Document, (b) is or would
reasonably be expected to be material and adverse to the condition (financial or
otherwise), business, assets, or operations of Borrower and its Subsidiaries,
taken as a whole, or (c) materially impairs or would reasonably be expected to
materially impair the ability of the Borrower Parties, taken as a whole, to
perform a material portion of the Obligations, in each case as reasonably
determined by Lender.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary that has, as of any
date of determination, EBITDAR equal to or greater than One Million Dollars
($1,000,000.00).

 

“Maturity Date” means June 30, 2007, as such date may be earlier terminated or
extended in accordance with the terms hereof.

 

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

--------------------------------------------------------------------------------

   Minimum
Amount


--------------------------------------------------------------------------------

   Multiples in
excess thereof


--------------------------------------------------------------------------------

Borrowing or prepayment of, or Conversion into, a Base Rate Loan

   $ 100,000    $ 100,000

Borrowing, prepayment or Continuation of, or Conversion into, an Offshore Rate
Loan

   $ 500,000    $ 100,000

Letter of Credit Action

   $ 25,000      None

Reduction in Commitment

   $ 1,000,000    $ 500,000

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Negative Pledge” means a Contractual Obligation that restricts Liens on a
material portion of property.

 

“Net Cash Proceeds” means the gross proceeds received by Borrower and its
Subsidiaries from any applicable transaction in cash, net of brokerage
commissions, legal expenses and other transactional costs payable by Borrower
and its Subsidiaries in connection therewith and net of an amount determined in
good faith by Borrower to be the estimated amount of income, sales and uses
taxes payable by Borrower attributable to such transaction.

 

“Note” means a promissory note made by Borrower in favor of Lender evidencing
Loans made by Lender, substantially in the form of Exhibit C.

 

- 10 -



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower Party arising under any Loan Document,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement of any proceeding under
any Debtor Relief Laws by or against any Borrower Party.

 

“Offshore Base Rate” has the meaning set forth in the definition of Offshore
Rate.

 

“Offshore Rate” means for any Interest Period with respect to any Offshore Rate
Loan, a rate per annum determined by Lender pursuant to the following formula:

 

Offshore Rate   =      Offshore Base Rate       

1.00 –Eurodollar Reserve Percentage

   

 

Where,

 

“Offshore Base Rate” means, for such Interest Period:

 

(a) the rate per annum equal to the rate determined by Lender to be the offered
rate that appears on the page of the Telerate Screen that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by Lender to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(c) in the event the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by Lender as the rate of
interest (rounded up to the nearest 1/100% of 1%) at which Dollar deposits (for
delivery on the first day of such Interest Period) in same day funds in the
approximate amount of the applicable Offshore Rate Loan and with a term
equivalent to such Interest Period would be offered by its London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for

 

- 11 -



--------------------------------------------------------------------------------

determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Offshore Rate
for each outstanding Offshore Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

 

“Offshore Rate Loan” means a Loan bearing interest based on the Offshore Rate.

 

“Ordinary Course Dispositions” means:

 

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of cash, cash equivalents, inventory and other property in the
ordinary course of business;

 

(c) Dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement property or where Borrower or its Subsidiary determine in good
faith that the failure to replace such property will not be detrimental to the
business of Borrower or such Subsidiary provided, further, that no such
Disposition for proceeds in excess of $150,000 shall be for less than the fair
market value of the property being disposed of;

 

(d) Dispositions of assets or property by any Subsidiary of Borrower to Borrower
or another wholly-owned Subsidiary of Borrower; provided, however, that if the
transferor Subsidiary is a Guarantor, the transferee Subsidiary shall also be a
Guarantor, and Borrower shall promptly notify Lender of each such Disposition
involving material assets or property; and

 

(e) the grant of licenses to use Borrower’s intellectual property in the
ordinary course of business.

 

“Ordinary Course Indebtedness” means:

 

(a) Indebtedness under the Loan Documents;

 

(b) (i) intercompany Guaranty Obligations of Borrower or any of its Subsidiaries
guarantying Indebtedness otherwise permitted hereunder of Borrower or any
wholly-owned Subsidiary of Borrower, (ii) intercompany loans and advances
between and among the Borrower Parties, and (iii) intercompany loans and
advances between and among the Borrower and its Subsidiaries (other than those
Subsidiaries that are Borrower Parties) not exceeding $1,000,000 in the
aggregate;

 

(c) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; and

 

- 12 -



--------------------------------------------------------------------------------

(d) Ordinary Course Swap Obligations.

 

(e) Indebtedness evidenced by performance bonds issued in the ordinary course of
business.

 

“Ordinary Course Investments” means Investments consisting of:

 

(a) cash and commercial paper and other Investments, whether rated or nonrated;
provided, however, that any commercial paper that is rated shall be rated A2/P2
or better, and any other Investments that are rated shall be rated A- or better;

 

(b) advances to officers, directors and employees of Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c) other advances to officers, directors and employees of Borrower and its
Subsidiaries not exceeding $1,000,000 in the aggregate outstanding at any time;

 

(d) Investments of Borrower in any of its Subsidiaries and Investments of any
Subsidiary of Borrower in Borrower or another Subsidiary of Borrower;

 

(e) extensions of credit to customers or suppliers of Borrower and its
Subsidiaries in the ordinary course of business and any Investments received in
satisfaction or partial satisfaction thereof; and

 

(f) Guaranty Obligations permitted by Section 7.01.

 

“Ordinary Course Liens” means:

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

(d) pledges or deposits in connection with worker’s compensation, unemployment
insurance and other social security legislation;

 

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

- 13 -



--------------------------------------------------------------------------------

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property and which do not materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of any Borrower Party; and

 

(g) attachment, judgment or other similar Liens arising in connection with
litigation or other legal proceedings (and not otherwise an Event of Default
hereunder) that is currently being contested in good faith by appropriate
proceedings and adequate reserves have been set aside.

 

“Ordinary Course Swap Obligations” means all obligations (contingent or
otherwise) of Borrower or any Subsidiary existing or arising under any Swap
Contract, provided that each of the following criteria is satisfied: (a) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments or property held or reasonably anticipated by such
Person, or changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view;” and
(b) such Swap Contracts do not contain (i) any provision (“walk-away” provision)
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, or (ii) any provision creating
or permitting the declaration of an event of default, termination event or
similar event upon the occurrence of an Event of Default hereunder (other than
an Event of Default referred to in Section 8.01(f)(ii)).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership or joint venture agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.

 

“Outstanding Obligations” means, as of any date, and giving effect to making any
Extensions of Credit requested on such date and all payments, repayments and
prepayments made on such date, the sum of (a) the aggregate outstanding
principal amount of all Loans, and (b) all Letter of Credit Usage.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, or otherwise.

 

“Request for Extension of Credit” means a written request substantially in the
form of Exhibit A duly completed and signed by a Responsible Officer of Borrower
and delivered by Requisite Notice. In the case of a Letter of Credit Action, the
Letter of Credit Application shall be deemed to be the Request for Extension of
Credit.

 

- 14 -



--------------------------------------------------------------------------------

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) except with respect to Letter of
Credit Actions (which must be in writing), irrevocable telephonic notice to the
intended recipient, promptly followed by a written notice to such recipient.
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule 9.02 or as otherwise designated by such
recipient by Requisite Notice to Lender, and (ii) if made by any Borrower Party,
given or made by a Responsible Officer of such Borrower Party. Any written
notice delivered in connection with any Loan Document shall be in the form, if
any, prescribed herein or therein and may be delivered as provided in Section
9.02. Any notice sent by other than hardcopy shall be promptly confirmed by a
telephone call to the recipient and, if requested by Lender, by a
manually-signed hardcopy thereof.

 

“Requisite Time” means, with respect to any of the actions listed below, not
later than the time and date set forth below opposite such action (all times are
California time):

 

Type of Action

--------------------------------------------------------------------------------

  

Time

--------------------------------------------------------------------------------

  

Date of Action

--------------------------------------------------------------------------------

Delivery of Request for Extension of Credit for, or notice for:          

•      Borrowing or prepayment of, or Conversion into, Base Rate Loan

   8:30 a.m.    Same date as such borrowing, prepayment or Conversion

•      Borrowing, prepayment or Continuation of, or Conversion into, Offshore
Rate Loan

   10:00 a.m.    3 Business Days prior to such borrowing, prepayment,
Continuation, or Conversion

•      Letter of Credit Action

   10:00 a.m.    2 Business Days prior to such action (or such lesser time which
is acceptable to Lender)

•      Voluntary reduction in or termination of Commitments

   10:00 a.m.    2 Business Days prior to such reduction or termination

•      Payments by Lender or Borrower

   11:00 a.m.    On date payment is due

 

“Responsible Officer” means the president, chief financial officer or controller
of a Borrower Party. Any document or certificate hereunder that is signed by a
Responsible Officer of a Borrower Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Borrower Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Borrower Party.

 

“Restricted Payment” means:

 

(a) the declaration or payment of any dividend or distribution by Borrower or
any of its Subsidiaries, either in cash or property, on any shares of the
capital stock of any class of Borrower or any of its Subsidiaries (except
dividends or other distributions

 

- 15 -



--------------------------------------------------------------------------------

payable solely in shares of capital stock of Borrower or any of its Subsidiaries
or payable by a Subsidiary to Borrower or another wholly-owned Subsidiary of
Borrower);

 

(b) the purchase, redemption or retirement by Borrower or any of its
Subsidiaries of any shares of its capital stock of any class or any warrants,
rights or options to purchase or acquire any shares of its capital stock,
whether directly or indirectly;

 

(c) any other payment or distribution by Borrower or any of its Subsidiaries in
respect of its capital stock, either directly or indirectly;

 

(d) any Investment other than an Investment otherwise permitted under any Loan
Document; and

 

(e) the payment or prepayments of any principal (including sinking fund
payments) or any other amount (other than scheduled interest payments and other
than, so long as no Default or Event of Default has occurred and is continuing
or would result after giving effect to such payment, scheduled principal
payments on Indebtedness not prohibited by this Agreement) with respect to any
Indebtedness (including the payment of cash in connection with such a conversion
thereof), or the purchase or redemption of (or offer to purchase or redeem) any
Indebtedness, or the deposit of any monies, securities or other property with
any trustee or other Person to provide assurance that the principal or any
portion thereof of any Indebtedness will be paid when due or any other provision
for the defeasance of any Indebtedness.

 

“Shareholders’ Equity” means, as of any date of determination for Borrower and
its Subsidiaries on a consolidated basis, shareholders’ equity, including
redeemable preferred stock, as of that date determined in accordance with GAAP.

 

“Subsidiary” means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published

 

- 16 -



--------------------------------------------------------------------------------

by the International Swaps and Derivatives Association, Inc., or any other
master agreement (any such master agreement, together with any related
schedules, as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, a “Master Agreement”), including any such obligations
or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender).

 

“Synthetic Lease Obligations” means all monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations which do
not appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

 

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer of such Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by such
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Officer of such Person).

 

“type” of Loan means (a) a Base Rate Loan, or (b) an Offshore Rate Loan.

 

1.02 Use of Certain Terms.

 

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto or
thereto, unless otherwise defined therein.

 

(b) As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

 

(c) The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to the Loan Documents as a whole and not to any
particular provision thereof. The term “including” is by way of example and not
limitation. References herein to a Section, subsection or clause shall, unless
the context otherwise requires, refer to the appropriate Section, subsection or
clause in this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

(d) The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive. Masculine terms also apply
to females; feminine terms also apply to males.

 

1.03 Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

1.05 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 2.

THE COMMITMENT AND EXTENSIONS OF CREDIT

 

2.01 Amount and Terms of Commitment.

 

(a) Subject to the terms and conditions set forth in this Agreement, Lender
agrees until the Maturity Date to make, Convert and Continue revolving loans
(each such loan, a “Loan”) as Borrower may from time to time request; provided,
however, that the Outstanding Obligations shall not exceed the Commitment at any
time. Subject to the foregoing and the other terms and conditions hereof,
Borrower may borrow, Convert, Continue, prepay and reborrow Loans as set forth
herein without premium or penalty.

 

(b) Loans made by Lender shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Upon the
request of Lender, the Loans may be evidenced by one or more Notes, instead of
or in addition to loan accounts. Lender may attach schedules to its Note(s) and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto. Such loan accounts, records or Notes shall be conclusive

 

- 18 -



--------------------------------------------------------------------------------

absent manifest error of the amount of such Loans and payments thereon. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrower to pay any amount owing with respect
to the Loans.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Borrower may irrevocably request a borrowing, Conversion or Continuation of
Loans in a Minimum Amount therefor by delivering a Request for Extension of
Credit therefor by Requisite Notice to Lender not later than the Requisite Time
therefor. All borrowings, Conversions and Continuations shall constitute Base
Rate Loans unless properly and timely otherwise designated as set forth in the
prior sentence.

 

(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, in the case of the initial Extension of Credit hereunder, Section 4.01),
all funds shall be credited in immediately available funds to Borrower.

 

(c) Except as otherwise provided herein, an Offshore Rate Loan may be Continued
or Converted only on the last day of the Interest Period for such Offshore Rate
Loan. During the existence of a Default or Event of Default, no Loans may be
requested as, Converted into or Continued as Offshore Rate Loans if so
determined by Lender, and Lender may demand that any or all of the then
outstanding Offshore Rate Loans be Converted immediately into Base Rate Loans.
Such Conversion shall be effective upon notice to Borrower and shall continue so
long as such Default or Event of Default continues to exist.

 

(d) If a Loan is to be made on the same date that another Loan is due and
payable, Borrower or Lender, as the case may be, shall, unless Lender otherwise
requests, make available the net amount of funds giving effect to both such
Loans and the effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect to each such Loan.

 

2.03 Letters of Credit.

 

(a) The Letter of Credit Sublimit. Subject to the terms and conditions set forth
in this Agreement, until the Maturity Date, Lender shall take such Letter of
Credit Actions under the Commitment as Borrower may from time to time request;
provided, however, that (i) the aggregate outstanding Letter of Credit Usage
shall not exceed the Letter of Credit Sublimit at any time and (ii) the
Outstanding Obligations of Lender shall not exceed Lender’s Commitment at any
time. Each Letter of Credit Action shall be in a form acceptable to Lender.
Unless consented to by Lender, no Letter of Credit may expire more than 12
months after the date of its issuance or last renewal; and no Letter of Credit
shall expire after the Letter of Credit Expiration Date. If any Letter of Credit
Usage remains outstanding after the Letter of Credit Expiration Date, Borrower
shall deposit cash in an amount equal to such Letter of Credit Usage in a Letter
of Credit Cash Collateral Account not later than the Letter of Credit Expiration
Date.

 

(b) Requesting Letter of Credit Actions. Borrower may irrevocably request a
Letter of Credit Action in a Minimum Amount therefor by delivering a Letter of
Credit Application

 

- 19 -



--------------------------------------------------------------------------------

therefor to Lender by Requisite Notice not later than the Requisite Time
therefor. Unless Lender has determined that such Letter of Credit Action is not
permitted hereunder or is contrary to any Laws or policies of Lender, Lender
shall, upon satisfaction of the applicable conditions set forth in Section 4.02
with respect to any Letter of Credit Action constituting an Extension of Credit,
effect such Letter of Credit Action. This Agreement shall control in the event
of any conflict with any Letter of Credit Application.

 

(c) Reimbursement of Payments Under Letters of Credit. Borrower shall reimburse
Lender for any payment that Lender makes under a Letter of Credit on the date of
such payment; provided, however, that if, prior to the Maturity Date, the
conditions precedent set forth in Section 4.02 can be satisfied, Borrower may
request a Loan to reimburse Lender for such payment pursuant to Section 2.02,
or, failing to make such request, Borrower shall be deemed to have requested a
Base Rate Loan on such payment date pursuant to subsection (d) below.

 

(d) Failure to Reimburse Lender. If Borrower fails to timely make the payment
required pursuant to subsection (c) above, and if the conditions precedent set
forth in Section 4.02 cannot be satisfied on the date Borrower is obligated to
make, but fails to make, a reimbursement of a payment under a Letter of Credit,
such unreimbursed drawing shall be payable by Borrower upon demand of Lender and
shall bear interest at the Default Rate.

 

(e) Special Provisions Relating to Evergreen Letters of Credit. Borrower may
request Letters of Credit that have automatic extension or renewal provisions
(“evergreen” Letters of Credit) so long as Lender has the right not to permit
any such extension or renewal at least annually within a notice period to be
agreed upon at the time each such Letter of Credit is issued. If the conditions
set forth in Section 4.02 could be satisfied within such notice period, an
evergreen Letter of Credit shall be permitted to automatically extend or renew
in accordance with its terms for the period(s) specified therein (but not to a
date later than the Letter of Credit Expiration Date). If the conditions set
forth in Section 4.02 could not be satisfied within such notice period, Lender
shall notify Borrower of such fact. Unless Lender consents (given in its sole
and absolute discretion) to allow such Letter of Credit to nonetheless
automatically extend or renew, Lender shall notify the beneficiary of such
non-extension or nonrenewal.

 

(f) Obligations Absolute. The obligation of Borrower to pay to Lender the amount
of any payment made by Lender under any Letter of Credit shall be absolute,
unconditional, and irrevocable. Without limiting the foregoing or limiting
Borrower’s rights to pursue such rights and remedies as it may have against
Lender or beneficiaries of a Letter of Credit, Borrower’s obligation shall not
be affected by any of the following circumstances:

 

(i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) any amendment or waiver of or any consent to departure by Borrower from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
hereto or thereto;

 

- 20 -



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense, or other rights which
Borrower may have at any time against Lender, any beneficiary of the Letter of
Credit (or any persons or entities for whom any such beneficiary may be acting)
or any other Person, whether in connection with the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;

 

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

 

(v) payment by Lender in good faith under the Letter of Credit against
presentation of a draft or any accompanying document which does not strictly
comply with the terms of the Letter of Credit; or any payment made by Lender
under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Laws;

 

(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any property purported to be represented by documents presented in
connection with any Letter of Credit or for any difference between any such
property and the character, quality, quantity, condition, or value of such
property as described in such documents;

 

(vii) the time, place, manner, order or contents of shipments or deliveries of
property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

 

(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

 

(ix) any failure or delay in notice of shipments or arrival of any property;

 

(x) any error in the transmission of any message relating to a Letter of Credit
not caused by Lender, or any delay or interruption in any such message;

 

(xi) any error, neglect or default of any correspondent of Lender in connection
with a Letter of Credit;

 

(xii) any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of Lender;

 

(xiii) so long as Lender in good faith determines that the document appears to
comply with the terms of the Letter of Credit, the form, accuracy, genuineness
or legal

 

- 21 -



--------------------------------------------------------------------------------

effect of any contract or document referred to in any document submitted to
Lender in connection with a Letter of Credit; and

 

(xiv) where Lender has acted in good faith under any other circumstances
whatsoever.

 

In addition, Lender shall deliver the form of any proposed Letter of Credit or
amendment thereto to Borrower prior to issuing the same to any beneficiary. Upon
Borrower affirmatively notifying Lender that the same is acceptable, Lender
shall thereupon issue it to the beneficiary thereof. After giving any such
notice of acceptance, Borrower shall be conclusively deemed to have waived any
claim of noncompliance with Borrower’s instructions or other irregularity in the
Letter of Credit against Lender and its correspondents with respect to such
Letter of Credit or amendment.

 

(g) Role of Lender. Each Borrower Party agrees that, in paying any drawing under
a Letter of Credit, Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither Lender nor any of the respective correspondents, participants or
assignees of Lender, shall be liable or responsible for any of the matters
described in subsection (f) above. In furtherance and not in limitation of the
foregoing, subject to ISP98, Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(i) Applicability of ISP98. Unless otherwise expressly agreed by the Lender and
Borrower when a Letter of Credit is issued, performance under Letters of Credit
by Lender, its correspondents, and beneficiaries will be governed by the rules
of the “International Standby Practices 1998” (ISP98) or such later revision as
may be published by the International Chamber of Commerce (the “ICC”).

 

(j) Letter of Credit Fee. On each Applicable Payment Date, Borrower shall pay to
Lender a Letter of Credit fee in a per annum amount equal to 0.80% times the
actual daily maximum amount available to be drawn under each Letter of Credit
since the later of the Closing Date and the previous Applicable Payment Date.
The minimum fee for any single Letter of Credit shall be $150 per annum.

 

(k) Issuance Fee and Documentary and Processing Charges Payable to Lender.
Borrower shall pay to Lender, upon demand, its customary issuance, documentary
and processing charges in accordance with its standard schedule, as from time to
time in effect, for any Letter of

 

- 22 -



--------------------------------------------------------------------------------

Credit Action or other occurrence relating to a Letter of Credit for which such
charges are customarily made. Such fees and charges are nonrefundable.

 

2.04 Prepayments.

 

(a) Optional Prepayments. Upon Requisite Notice to Lender not later than the
Requisite Time therefor, Borrower may from time to time voluntarily prepay Loans
in part in the Minimum Amount therefor or in full without premium or penalty.
All voluntary prepayments shall be subject to subsection (c) below.

 

(b) Outstandings in Excess of Commitments. If for any reason the Outstanding
Obligations exceed the Commitment as in effect or as reduced or because of any
limitation set forth in this Agreement or otherwise, Borrower shall immediately
prepay Loans and/or deposit cash in a Letter of Credit Cash Collateral Account
in an aggregate amount equal to such excess. Such prepayments shall be subject
to subsection (c) below.

 

(c) Provisions Applicable to all Prepayments. Any prepayment of Offshore Rate
Loans shall be accompanied by all accrued interest thereon, together, if
applicable, with the costs set forth in Section 3.05.

 

2.05 Reduction or Termination of Commitment. Upon Requisite Notice to Lender not
later than the Requisite Time therefor, Borrower may from time to time, without
premium or penalty, permanently and irrevocably reduce the Commitment in a
Minimum Amount therefor to an amount not less than the Outstanding Obligations
at such time or terminate the Commitment. Any such reduction or termination of
the Commitment shall be accompanied by payment of all accrued and unpaid
commitment fees with respect to the portion of the Commitment being reduced or
terminated.

 

2.06 Principal and Interest.

 

(a) Principal. If not sooner paid, Borrower agrees to pay the outstanding
principal amount of each Loan on the Maturity Date.

 

(b) Interest. Subject to subsection (c) below, Borrower shall pay interest on
the unpaid principal amount of each Loan (before and after default, before and
after maturity, before and after judgment, and before and after the commencement
of any proceeding under any Debtor Relief Laws) from the date borrowed until
paid in full (whether by acceleration or otherwise) on each Applicable Payment
Date at a rate per annum equal to (i) the Base Rate less 0.75% per annum for
Base Rate Loans or (ii) the Offshore Rate plus 0.80% per annum for Offshore Rate
Loans.

 

(c) Default Rate. If any principal or interest payable by any Borrower Party
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), it shall thereafter bear interest (after as well as
before entry of judgment thereon to the extent permitted by law) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be payable upon
demand.

 

- 23 -



--------------------------------------------------------------------------------

2.07 Commitment Fee.

 

Borrower shall pay to Lender a Commitment fee equal to 15 basis points per annum
times the actual daily amount by which the Commitment exceeds the Outstanding
Obligations. The commitment fee shall accrue at all times from the Closing Date
until the Maturity Date and shall be payable quarterly in arrears on each
Applicable Payment Date, commencing with the payment due on September 30, 2004.
The commitment fee shall be calculated quarterly in arrears. The commitment fee
shall accrue at all times, including at any time during which one or more
conditions in Section 4 are not met.

 

2.08 Computation of Interest and Fees. Computation of interest on Base Rate
Loans when the Base Rate is determined by Lender’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to Lender than a
method based on a year of 365 or 366 days. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one day.

 

2.09 Making Payments.

 

(a) Except as otherwise provided herein, all payments by Borrower shall be made
to Lender at its Lending Office, and all payments by Lender shall be made to
Borrower in the deposit account from time to time designated by Borrower to
Lender, in each case not later than the Requisite Time for such type of payment.
All payments received after such Requisite Time shall be deemed received on the
next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America. All payments by
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

 

(b) Subject to the definition of “Interest Period,” if any payment to be made by
any Borrower Party shall come due on a day other than a Business Day, payment
shall instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

 

2.10 Funding Sources. Nothing in this Agreement shall be deemed to obligate
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by Lender that it has obtained or will obtain the
funds for any Loan in any particular place or manner.

 

2.11 Master Subsidiary Guaranty. The Obligations shall be guarantied under the
Master Subsidiary Guaranty.

 

SECTION 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

- 24 -



--------------------------------------------------------------------------------

3.01 Taxes. (a) Any and all payments by Borrower to or for the account of Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding taxes imposed on or measured by its net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which Lender (or its
lending office), as the case may be, is organized (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If Borrower
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, (iii) Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) as soon as reasonably
practicable after the date of such payment, Borrower shall furnish to Lender the
original or a certified copy of a receipt evidencing payment thereof.

 

(b) In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) If Borrower shall be required by the Laws of any jurisdiction outside the
United States to deduct any Taxes from or in respect of any sum payable under
any Loan Document to Lender, Borrower shall also pay to Lender, at the time
interest is paid, such additional amount that Lender specifies as necessary to
preserve the after-tax yield (after factoring in United States (federal and
state) taxes imposed on or measured by net income) the Lender would have
received if such deductions (including deductions applicable to additional sums
payable under this Section) had not been made.

 

(d) Borrower agrees to indemnify Lender for the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto (provided that Lender shall have notified Borrower as soon as
practicable after having made any such payment).

 

- 25 -



--------------------------------------------------------------------------------

3.02 Illegality. If Lender determines that any Laws have made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for Lender or
its applicable Lending Office to make, maintain or fund Offshore Rate Loans, or
materially restricts the authority of Lender to purchase or sell, or to take
deposits of, Dollars in the applicable offshore Dollar market, or to determine
or charge interest rates based upon the Offshore Rate, then, on notice thereof
by Lender to Borrower, any obligation of Lender to make Offshore Rate Loans
shall be suspended until Lender notifies Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall at its election, upon demand from Lender, prepay or Convert all
Offshore Rate Loans, either on the last day of the Interest Period thereof, if
Lender may lawfully continue to maintain such Offshore Rate Loans to such day,
or immediately, if Lender may not lawfully continue to maintain such Offshore
Rate Loans. Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of Lender, otherwise be disadvantageous to Lender.

 

3.03 Inability to Determine Rates. If, in connection with any Request for
Extension of Credit involving any Offshore Rate Loan, Lender determines that (a)
Dollar deposits are not being offered to banks in the applicable offshore Dollar
market for the applicable amount and Interest Period of the requested Offshore
Rate Loan, (b) adequate and reasonable means do not exist for determining the
underlying interest rate for such Offshore Rate Loan, or (c) such underlying
interest rate does not adequately and fairly reflect the cost to Lender of
funding such Offshore Rate Loan, Lender shall promptly notify Borrower.
Thereafter, the obligation of Lender to make such Offshore Rate Loan shall be
suspended until Lender revokes such notice. Upon receipt of such notice,
Borrower may revoke any pending request for an Offshore Rate Loan or, failing
that, be deemed to have converted such request into a request for a Base Rate
Loan in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy.

 

(a) If Lender determines that any Laws:

 

(i) subject to Section 3.01, subjects Lender to any Tax, duty, or other charge
with respect to any Offshore Rate Loans or its obligation to make Offshore Rate
Loans, or change the basis on which taxes are imposed on any amounts payable to
Lender under this Agreement in respect of any Offshore Rate Loans;

 

(ii) shall impose or modify any reserve, special deposit, or similar requirement
(other than the reserve requirement utilized in the determination of the
Offshore Rate) relating to any extensions of credit (including the Commitment);
or

 

(iii) shall impose on Lender or on the offshore Dollar interbank market any
other condition affecting this Agreement or any of such extensions of credit or
liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to Lender of
making, Converting into, Continuing, or maintaining any Offshore Rate Loans or
to reduce any sum received or

 

- 26 -



--------------------------------------------------------------------------------

receivable by Lender under this Agreement with respect to any Offshore Rate
Loans, then from time to time upon demand of Lender, Borrower shall pay to
Lender such additional amounts as will compensate Lender for such increased cost
or reduction.

 

(b) If after the date hereof, Lender determines that any change in or the
interpretation of any Laws of general application relating to capital adequacy
requirements have the effect of reducing the rate of return on the capital of
Lender or compliance by Lender (or its Lending Office) or any corporation
controlling Lender as a consequence of Lender’s obligations hereunder (taking
into consideration its policies with respect to capital adequacy and Lender’s
desired return on capital), then from time to time upon demand of Lender,
Borrower shall pay to Lender such additional amounts as will compensate Lender
for such reduction. Borrower shall not have any obligation under this Section
3.04(b) to the extent any reduction in the rate of return on capital of Lender
or any increased requirements regarding capital adequacy applicable to Lender
are directly or indirectly attributable to any willful misconduct of Lender or
any alleged unsafe, unsound or illegal practice engaged in by Lender.

 

3.05 Breakfunding Costs. Upon demand of Lender from time to time, Borrower shall
promptly compensate Lender for and hold Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

(b) any failure by Borrower (for a reason other than the failure of Lender to
make a Loan) to prepay, borrow, Continue or Convert any Loan other than a Base
Rate Loan on the date or in the amount notified by Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by Lender in
connection with the foregoing.

 

3.06 Matters Applicable to all Requests for Compensation.

 

(a) If Lender claims compensation under this Section 3, it shall furnish to
Borrower a statement setting forth (with an explanation in reasonable detail)
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, Lender
may use any reasonable averaging and attribution methods. Lender shall give
Borrower as much advance notice as is reasonably practical of its intention to
make a claim for payment under this Section 3 (with a demand for such additional
costs to be sent to Borrower as soon as reasonably practical thereafter), and
Lender shall not be entitled to compensation for any such additional amounts
relating to a period more than 90 days prior to the giving of such notice by
Lender (except to the extent that such additional costs were retroactively
applied against Lender beyond a period of 90 days) . For purposes of this
Section 3, Lender shall be deemed to have funded each Offshore Rate Loan at the
Offshore Base Rate used in

 

- 27 -



--------------------------------------------------------------------------------

determining the Offshore Rate for such Loan by a matching deposit or other
borrowing in the applicable offshore Dollar interbank market, whether or not
such Offshore Rate Loan was in fact so funded.

 

3.07 Survival. All of Borrower’s obligations under this Section 3 shall survive
termination of the Commitments and payment in full of all Obligations.

 

SECTION 4.

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

 

4.01 Conditions of Initial Extension of Credit. The obligation of Lender to make
the initial Extension of Credit is subject to satisfaction of the following
conditions precedent:

 

(a) Unless waived by Lender, Lender’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Borrower Party, each dated on, or in the case of
third-party certificates, recently before the Closing Date and each in form and
substance satisfactory to Lender and its legal counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to Lender and Borrower;

 

(ii) if requested by Lender, a Note executed by Borrower in favor of Lender, in
a principal amount equal to the Commitment;

 

(iii) a certified resolution and an incumbency certificate of the Borrower;

 

(iv) the articles or certificate of incorporation or organization of Borrower
and CPK Management Company as in effect on the Closing Date, certified by the
Secretary of State of California as of a recent date and the bylaws of Borrower
and CPK Management Company, Inc as in effect on the Closing Date, certified by
the Secretary or Assistant Secretary of Borrower and CPK Management Company,
Inc, respectively, as of the Closing Date; provided, however, that such articles
and bylaws need not be delivered hereunder to the extent not different from
those previously delivered to Lender;

 

(v) a good standing certificate for Borrower and CPK Management Company, from
the Secretary of State of California as of a recent date;

 

(vi) a certificate signed by a Responsible Officer of Borrower certifying that
the conditions specified in Sections 4.01(c) and 4.01(d) have been satisfied;

 

(vii) an opinion of counsel to Borrower in form and substance satisfactory to
Lender;

 

(viii) a Reaffirmation of the Master Subsidiary Guaranty executed by CPK
Management Company; and

 

- 28 -



--------------------------------------------------------------------------------

(ix) such other assurances, certificates, documents, consents or opinions as
Lender reasonably may require.

 

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

(c) The representations and warranties made by Borrower herein, or which are
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith, shall be correct in
all material respects on and as of the Closing Date.

 

(d) No Default or Event of Default shall have occurred and be continuing.

 

(e) Other than litigation described on Schedule 5.05 hereto, the absence of any
action, suit, investigation or proceeding pending or threatened in any court or
before any arbitrator or governmental authority that purports (i) to materially
and adversely affect Borrower or its Subsidiaries, or (ii) to affect any
transaction contemplated hereby or the ability of Borrower and its Subsidiaries
under the Loan Documents to perform their respective obligations thereunder.

 

4.02 Conditions to all Extensions of Credit. In addition to any applicable
conditions precedent regarding the initial Extension of Credit hereunder set
forth elsewhere in this Section 4 or in Section 2, the obligation of Lender to
honor any Request for Extension of Credit is subject to the following conditions
precedent:

 

(a) the representations and warranties of Borrower contained in Section 5, or
which are contained in any certificate, document or financial or other statement
furnished at any time under or in connection herewith or therewith, shall be
correct in all material respects on and as of the date of such Extension of
Credit, except to the extent that such representations and warranties
specifically refer to an earlier date.

 

(b) no Default or Event of Default exists, or would result from such proposed
Extension of Credit.

 

(c) Lender shall have timely received a Request for Extension of Credit by
Requisite Notice by the Requisite Time therefor.

 

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied and on and as of the date of such Extension of
Credit.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that:

 

5.01 Existence and Qualification; Power; Compliance with Laws. Except as
described on Schedule 5.01 hereto, each Borrower Party is a corporation or
partnership duly

 

- 29 -



--------------------------------------------------------------------------------

organized or formed, validly existing and in good standing under the Laws of the
state of its incorporation or organization, has the power and authority and the
legal right to own and operate its properties, to lease the properties it
operates and to conduct its business, is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, and is in
compliance with all Laws except to the extent that lack of good standing, lack
of qualification or noncompliance does not have a Material Adverse Effect.

 

5.02 Power; Authorization; Enforceable Obligations. Each Borrower Party has the
power and authority and the legal right to make, deliver and perform each Loan
Document to which it is a party and Borrower has power and authority to borrow
hereunder and has taken all necessary action to authorize the borrowings on the
terms and conditions of this Agreement and to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party. No consent or authorization of, filing with, or other act by or in
respect of any Governmental Authority, is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents. The Loan
Documents have been duly executed and delivered by each Borrower Party, and
constitute a legal, valid and binding obligation of each Borrower Party,
enforceable against each Borrower Party in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

5.03 No Legal Bar. The execution, delivery, and performance by each Borrower
Party of the Loan Documents to which it is a party and compliance with the
provisions thereof have been duly authorized by all requisite action on the part
of such Borrower Party and do not and will not (a) violate or conflict with, or
result in a breach of, or require any consent, except where such violation,
conflict, breach or failure to obtain consent would not have a Material Adverse
Effect, under (i) any Organization Documents of such Borrower Party or any of
its Subsidiaries, (ii) any applicable Laws, rules, or regulations or any order,
writ, injunction, or decree of any Governmental Authority or arbitrator, or
(iii) any Contractual Obligation of such Borrower Party or any of its
Subsidiaries or by which any of them or any of their property is bound or
subject, (b) constitute a default under any such agreement or instrument, except
where such default would not have a Material Adverse Effect, or (c) result in,
or require, the creation or imposition of any Lien on any material portion of
the properties of such Borrower Party or any of its Subsidiaries.

 

5.04 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements and the Interim Financial Statements (i)
were prepared in accordance with GAAP (excluding, in the case of the Interim
Financial Statements, footnotes) consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (and, in the case of the Interim
Financial Statements, year-end audit adjustments); and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material

 

- 30 -



--------------------------------------------------------------------------------

commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

 

(b) Since the later of (i) the date of the Audited Financial Statements, or (ii)
the date of the most recent audited financial statements delivered to the Bank
under Section 6.01(a), there has been no event or circumstance which has a
Material Adverse Effect.

 

5.05 Litigation. Except as described on Schedule 5.05 hereto, no litigation,
investigation or proceeding of or before an arbitrator or Governmental Authority
is pending or, to the best knowledge of Borrower, threatened by or against any
Borrower Party or any of its Subsidiaries or against any of their properties or
revenues which, if determined adversely, would have a Material Adverse Effect.

 

5.06 No Default. Neither any Borrower Party nor any of its Subsidiaries are in
default under or with respect to any Contractual Obligation which would have a
Material Adverse Effect, and no Default or Event of Default has occurred and is
continuing or will result from the consummation of this Agreement or any of the
other Loan Documents, or the making of the Extensions of Credit hereunder.

 

5.07 Ownership of Property; Liens. Each Borrower Party and its Subsidiaries have
valid fee or leasehold interests in all real property which is material to their
respective businesses, and each Borrower Party and their respective Subsidiaries
have good and marketable title to all their other material personal property,
and none of such property is subject to any Lien, except as permitted in Section
7.02.

 

5.08 Taxes. Each Borrower Party and its Subsidiaries have filed all federal,
state and other material tax returns which are required to be filed, and have
paid, or made provision for the payment of, all taxes with respect to the
periods, property or transactions covered by said returns, or pursuant to any
assessment received by such Borrower Party or its respective Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained in accordance with GAAP, and (b) immaterial taxes; provided,
however, that in each case no material item or portion of property of any
Borrower Party or any of its Subsidiaries is subject to any proceeding by such
tax authority for the seizure, levy or forfeiture thereof.

 

5.09 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) No Borrower Party is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. No part of the
proceeds of any Extensions of Credit hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations U or X of such
Board of Governors.

 

- 31 -



--------------------------------------------------------------------------------

(b) No Borrower Party or any of its Subsidiaries (i) is a “holding company,” or
a “subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

5.10 No ERISA Plans. No Borrower Party or any ERISA Affiliate of any Borrower
Party sponsors or maintains or contributes (or has an obligation to contribute)
to any employee pension benefit plan or employee benefit plan (both as defined
in ERISA) insured by the Pension Benefit Guaranty Corporation or subject to
Title IV of ERISA, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

 

5.11 Intangible Assets. Each Borrower Party and its Subsidiaries own, or possess
the right to use, all trademarks, trade names, servicemarks, franchises,
licenses and other intangible assets that are used in the conduct of their
respective businesses as now operated, except to the extent that the failure to
have any of the foregoing would not have a Mutual Adverse Effect, and none of
such items, to the best knowledge of Borrower, conflicts with the valid
trademark, trade name or intangible asset of any other Person to the extent that
such conflict has a Material Adverse Effect.

 

5.12 Compliance With Laws. Each Borrower Party and its Subsidiaries are in
compliance with all Laws that are applicable to it except for such noncompliance
which would not have a Material Adverse Effect.

 

5.13 Environmental Compliance. To the best knowledge of Borrower, there are no
violations of Environmental Laws or claims alleging potential liability or
responsibility for violation of any Environmental Law which, individually or in
the aggregate, would have a Material Adverse Effect.

 

5.14 Insurance. The properties of each Borrower Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such Subsidiary operates.

 

5.15 Subsidiaries. Schedule 5.15 correctly sets forth for each direct or
indirect Subsidiary of Borrower, as of the Closing Date, its name, jurisdiction
of formation, type of legal entity and the amount, type and ownership of all
issued and outstanding equity interests and specifies which Subsidiaries are, as
of the Closing Date, Domestic Subsidiaries and Foreign Subsidiaries. Unless
otherwise indicated in Schedule 5.15, all outstanding equity interests in each
Subsidiary as of the Closing Date are owned of record and beneficially by Person
specified thereon, there are no outstanding options, warrants or other rights to
purchase capital stock of any such Subsidiary, other than those that may be
owned by the Borrower, and all such equity interests so owned are duly
authorized, validly issued, fully paid and non-assessable, and were

 

- 32 -



--------------------------------------------------------------------------------

issued in compliance with all applicable state and federal securities and other
Laws, and are free and clear of all Liens except for Ordinary Course Liens.

 

5.16 Disclosure. No statement, information, report, representation, or warranty
made by any Borrower Party in any Loan Document or furnished to Lender from time
to time in connection with any Loan Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading on and as of the date so made or
furnished.

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

So long as any Obligation (other than contingent obligations for
indemnification) remains unpaid or unperformed, or any portion of the Commitment
remains outstanding, Borrower shall, and shall (except in the case of Borrower’s
reporting covenants), cause each of its Subsidiaries, to:

 

6.01 Financial Statements. Deliver to Lender in form and detail satisfactory to
Lender:

 

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of Ernst &
Young or another of the “big five” nationally recognized independent certified
public accountants, which report and opinion shall be prepared in accordance
with GAAP and shall not be subject to any qualifications or exceptions as to the
scope of the audit nor to any qualifications and exceptions not reasonably
acceptable to Lender; and

 

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting the financial condition,
results of operations and cash flows of Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

6.02 Certificates, Notices and Other Information. Deliver to Lender in form and
detail satisfactory to Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such

 

- 33 -



--------------------------------------------------------------------------------

financial statement and stating that in making the examination necessary
therefor no knowledge was obtained of any Default or Event of Default under
Section 7.11 or, if any such Default or Event of Default shall exist, stating
the nature and status of such event;

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

 

(c) if reasonably requested by Lender, (i) a report signed by a Responsible
Officer of Borrower in a format satisfactory to Lender detailing the revenue and
the portion of Consolidated EBITDAR attributable to each store and (ii) a
quarterly store comparison report in the form previously delivered to Lender;

 

(d) as soon as practicable, and in any event within 90 days after the end of
each fiscal year of Borrower, an operating budget by fiscal quarter for the next
fiscal year through the Maturity Date, including projected statements of
operations and schedule of capital expenditures, all in reasonable detail and in
a format acceptable to Lender, signed by a Responsible Officer of Borrower;

 

(e) promptly after request by Lender, copies of any detailed audit reports,
management letters submitted to the board of directors (or the audit committee
of the board of directors) of Borrower by independent accountants in connection
with the accounts or books of Borrower or any of its Subsidiaries, or any audit
of any of them;

 

(f) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication, if any, sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements, if any, which Borrower may file or
be required to file with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to Lender pursuant hereto;

 

(g) promptly after the occurrence thereof, notice of any Default or Event of
Default;

 

(h) notice of any material change in accounting policies or financial reporting
practices by Borrower or any of its Subsidiaries;

 

(i) promptly after the commencement thereof, notice of any litigation,
investigation, proceeding or judgment affecting any Borrower Party where the
liability to such Borrower Party could reasonably be expected to exceed
$2,000,000, or in which injunctive relief or similar relief is sought, which
relief, if granted, would have a Material Adverse Effect; and

 

(j) promptly, such other data and information as from time to time may be
reasonably requested by Lender.

 

Each notice pursuant to clause (g) of this Section shall be accompanied by a
statement of a Responsible Officer of Borrower setting forth details of the
occurrence referred to therein and stating what action Borrower has taken and
proposes to take with respect thereto.

 

- 34 -



--------------------------------------------------------------------------------

6.03 Payment of Taxes. Pay and discharge when due all taxes, assessments, and
governmental charges, Ordinary Course Liens or levies imposed on any Borrower
Party or its Subsidiaries or on its income or profits or any of its property,
except for any such tax, assessment, charge, or levy, the non-payment of which
could not reasonably be expected to have a Material Adverse Effect or which is
an Ordinary Course Lien under subsection (b) of the definition of such term.

 

6.04 Preservation of Existence. Preserve and maintain its existence, licenses,
permits, rights, franchises and privileges necessary or desirable in the normal
conduct of its business, except where failure to do so does not have a Material
Adverse Effect.

 

6.05 Maintenance of Properties. Except as permitted by Section 7.04, maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good order and condition, subject to wear and
tear in the ordinary course of business.

 

6.06 Maintenance of Insurance. Maintain liability and casualty insurance with
financially sound and reputable insurance companies in such amounts with such
deductibles and against such risks as is customary for similarly situated
businesses.

 

6.07 Compliance With Laws.

 

(a) Comply with the requirements of all applicable Laws and orders of any
Governmental Authority, noncompliance with which has a Material Adverse Effect.

 

(b) Conduct its operations and keep and maintain its property in compliance with
all Environmental Laws, noncompliance with which has a Material Adverse Effect.

 

6.08 Inspection Rights. Not more than once each fiscal quarter (or, during the
existence of an Event of Default, as often as reasonably requested) and upon
reasonable notice and during regular business hours, permit Lender, or any
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from the Borrower Parties’ records and books of account and to visit
and inspect their properties and to discuss their affairs, finances and accounts
with any of their senior officers and key employees.

 

6.09 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or any of its Subsidiaries.

 

6.10 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) where nonperformance would not cause an Event of
Default, (b) then being contested by any of them in good faith by appropriate
proceedings, or (c) where the failure to comply therewith does not have a
Material Adverse Effect.

 

6.11 Use of Proceeds. Use the proceeds of Extensions of Credit to finance tenant
improvements, to finance the acquisition of furniture, fixtures and equipment,
to refinance

 

- 35 -



--------------------------------------------------------------------------------

existing bank debt, to finance share repurchases and dividends, to make
Investments and for working capital and other general corporate purposes, in
each case not otherwise in contravention of this Agreement.

 

6.12 Additional Guarantors. Upon any Person becoming a direct or indirect
Material Domestic Subsidiary of Borrower (excluding existing inactive
Subsidiaries), Borrower shall, within 60 days of such Person becoming a Material
Domestic Subsidiary, do the following, each in form and substance satisfactory
to Lender:

 

(a) cause such Subsidiary to become a Guarantor under the Master Subsidiary
Guaranty by executing and delivering a Joinder Agreement with respect thereto;

 

(b) cause such Subsidiary, to the extent not previously delivered to Lender, to
deliver documents of the type specified in Section 4.01(a)(iii) and, with
respect to a Subsidiary representing more than 10% of Shareholder’s Equity, in
Section 4.01(a)(iv); and

 

(c) deliver an officer’s certificate signed by a Responsible Officer of Borrower
certifying to the effect that, among other things, (i) such Subsidiary’s
obligations under the Loan Documents to which it is a party are legal, valid,
binding and enforceable against such Subsidiary, except as enforceability may be
limited by applicable Debtor Relief Laws affecting the enforcement of creditor’s
rights generally or by equitable principles relating to enforceability, (ii) the
execution, delivery and performance of the Loan Documents by such Subsidiary
will not violate any law, decree or judgment to which such Subsidiary is a party
or by which its assets are bound, except where such violation would not have a
Material Adverse Effect, and (iii) no government approvals, consents,
registrations or filings, are required by such Subsidiary; and

 

(d) such other assurances, certificates, documents or consents as Lender
reasonably may require.

 

SECTION 7.

NEGATIVE COVENANTS

 

So long as any Obligations (other than contingent obligations for
indemnification) remain unpaid or unperformed, or any portion of the Commitment
remains outstanding, Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

 

7.01 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a) Indebtedness outstanding on the date hereof and listed on Schedule 7.01 and
any refinancings, refundings, renewals or extensions thereof, provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to the premium or
other amount paid, and fees and expenses incurred, in connection with such
refinancing and by an amount equal to any utilized commitments thereunder;

 

(b) Ordinary Course Indebtedness;

 

- 36 -



--------------------------------------------------------------------------------

(c) secured purchase money Indebtedness, including Capitalized Lease
Obligations, relating to the acquisition of personal property, provided that
such Indebtedness (i) does not exceed $4,000,000 in the aggregate at any time,
(ii) does not exceed the cost to Borrower or its Subsidiary of the personal
property acquired with the proceeds of such Indebtedness and (iii) is incurred
within 12 months following the date of the acquisition of such personal
property; and

 

(d) other unsecured Indebtedness so long as no Default or Event of Default
exists or would result therefrom.

 

7.02 Liens and Negative Pledges. Incur, assume or suffer to exist, any Lien or
Negative Pledge upon any of its property, assets or revenues, whether now owned
or hereafter acquired, except:

 

(a) Liens and Negative Pledges existing on the date hereof and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.01(a);

 

(b) Ordinary Course Liens; and

 

(c) Liens on assets securing Indebtedness permitted under Section 7.01(c),
including any interest or title of a lessor under any Capitalized Lease,
provided that any such Lien does not encumber any property other than assets
constructed or acquired with the proceeds of such Indebtedness.

 

7.03 Fundamental Changes. Merge or consolidate with or into any Person or
liquidate, wind-up or dissolve itself, or permit or suffer any liquidation or
dissolution or sell all or substantially all of its assets, except, that so long
as no Default or Event of Default exists or would result therefrom:

 

(a) The Borrower may merge with and into California Pizza Kitchen, Inc., a
Delaware corporation (“CPK Delaware”), and, upon the effective date of such
merger, which shall not be later than December 31, 2004, CPK Delaware shall be
the surviving corporation and assume all obligations and liabilities of the
Borrower under this Agreement in a manner reasonably acceptable to Lender.

 

(b) any Subsidiary of Borrower may merge (i) with Borrower provided that
Borrower shall be the continuing or surviving corporation, (ii) with any one or
more Subsidiaries of Borrower, and (iii) with any joint ventures, partnerships
and other Persons, so long as such joint ventures, partnerships and other
Persons will, as a result of making such merger and all other contemporaneous
related transactions, become a Subsidiary of Borrower; provided that when any
wholly-owned Subsidiary of Borrower is merging into another Subsidiary of
Borrower, the wholly-owned Subsidiary of Borrower shall be the continuing or
surviving Person; and

 

(c) any Subsidiary of Borrower may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to Borrower or any of its
Subsidiaries; provided that when any wholly-owned Subsidiary of Borrower is
selling all or substantially all of its assets to another

 

- 37 -



--------------------------------------------------------------------------------

Subsidiary of Borrower, the Subsidiary acquiring such assets shall be a
wholly-owned Subsidiary of Borrower.

 

7.04 Dispositions. Make any Dispositions, except:

 

(a) Ordinary Course Dispositions;

 

(b) Dispositions permitted by Section 7.03; and

 

(c) Other Dispositions so long as no Default or Event of Default exists or would
result therefrom.

 

7.05 Investments.

 

Make any Investments, except:

 

(a) Investments existing on the date hereof;

 

(b) Ordinary Course Investments;

 

(c) Investments permitted by Section 7.03(a) and (b); and

 

(d) Investments in LA Food Show, Inc., a California corporation, so long as no
Default or Event of Default exists or would result therefrom and, after giving
effect to such Investment, Borrower shall have minimum Liquidity of at least
$10,000,000.

 

(e) Additional Investments after the Closing Date which, together with the costs
incurred in liquidating the limited partnerships permitted by Section 7.03(c),
do not exceed $4,000,000 in the aggregate.

 

7.06 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except:

 

(a) leases in existence on the date hereof and any renewal, extension or
refinancing thereof; and

 

(b) leases (other than Capitalized Lease Obligations permitted by Section
7.01(c)) entered into or assumed by Borrower or any of its Subsidiaries after
the date hereof in the ordinary course of business;

 

7.07 Restricted Payments. Make any Restricted Payments, except for purchases by
Borrower of its capital stock owned by employees upon their termination;
provided, however, so long as no Default or Event of Default exists or would
result therefrom, Borrower may, from time to time, make a Restricted Payment
solely for the purpose of paying a cash dividend or distribution or repurchasing
or redeeming its capital stock if, after giving effect to such Restricted
Payment, Borrower shall have minimum Liquidity of at least $10,000,000.

 

- 38 -



--------------------------------------------------------------------------------

7.08 ERISA. Together with any ERISA Affiliate of any Borrower Party, sponsor or
maintain or contribute (or have or incur any obligation to contribute) to any
employee pension benefit plan or employee benefit plan (both as defined in
ERISA) insured by the Pension Benefit Guaranty Corporation or subject to Title
IV of ERISA, or in the case of a multiple employer plan (as described in Section
4064(a) of ERISA) have made contributions at any time during the immediately
preceding five plan years.

 

7.09 Change in Nature of Business. Make any fundamental change in the nature of
the business of any Borrower Party as conducted and as proposed to be conducted
as of the date hereof; provided that Borrower shall not be restricted from (i)
engaging in businesses reasonably related to retail restaurant service
operations, retail food service and food sales and the licensing of food
manufacturing and operations (where Borrower is the licensor) or (ii) acquiring
all or a portion of the interest in LA Food Show, Inc., a California
corporation, that it does not own as of the Closing Date, provided Borrower is
in compliance with Section 7.05(d) hereof.

 

7.10 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower which is not a Guarantor other than arm’s-length
transactions which are otherwise permitted hereunder; it being agreed that (i)
so long as Borrower complies with Section 7.05(d) hereof, nothing herein shall
prohibit Borrower from acquiring all or a portion of the interest in LA Food
Show, Inc., a California corporation, that it does not own as of the Closing
Date, and (ii) nothing herein shall prohibit transactions pursuant to which
Borrower provides employee leasing, administrative and support services
(including but not limited to payroll, marketing, human resources, facilities
management, accounting, information technology and training) to LA Food Show.

 

7.11 Financial Covenants.

 

(a) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of (a) $116,000,000, (b) an amount equal to 50% of the Consolidated
Net Income earned in each fiscal quarter ending after March 28, 2004 (with no
deduction for a net loss in any such fiscal quarter) and (c) an amount equal to
100% of the aggregate increases in Shareholders’ Equity of Borrower and its
Subsidiaries after the date hereof by reason of the issuance and sale of capital
stock of Borrower (excluding up to an aggregate of $500,000 received by Borrower
upon the exercise of stock options by employees, directors and consultants).

 

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the end of any fiscal quarter of Borrower to be less than 1.50 to 1 at any time.

 

(c) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of Borrower to be greater than 4.00 to 1 at any time.

 

7.12 Change in Auditors. Change the certified public accountants auditing the
books of Borrower except to another of the “big five” nationally recognized
independent certified public accountants.

 

- 39 -



--------------------------------------------------------------------------------

SECTION 8.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default. Any one or more of the following events shall constitute
an Event of Default:

 

(a) Borrower fails to pay any principal on any Outstanding Obligation (other
than fees) as and on the date when due; or

 

(b) Borrower fails to pay any interest on any Outstanding Obligation, or any
commitment fees due hereunder within three Business Days after the date when
due; or fails to pay any other fees or amount payable to Lender under any Loan
Document within five Business Days after the date due; or

 

(c) Any default occurs in the observance or performance of any agreement
contained in Sections 6.01, 6.02(a), 6.02(b), 6.02(d), 6.08 or 7; provided,
however, that with respect to a default under Section 7.02 which is capable of
being cured, such default remains uncured after 60 days; or

 

(d) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or any Borrower Party fails to perform or observe any other covenant or
agreement (not specified in subsections (a), (b) or (c) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) written notice thereof from the Lender to
the Borrower or (ii) actual knowledge thereof by a Responsible Officer of the
Borrower; or

 

(e) Any representation or warranty in any Loan Document or in any certificate,
agreement, instrument or other document made or delivered by any Borrower Party
pursuant to or in connection with any Loan Document proves to have been
incorrect in any material respect when made or deemed made; or

 

(f) (i) (x) any Borrower Party defaults in any payment when due of principal of
or interest on any Indebtedness (other than Indebtedness hereunder), (y) any
Borrower Party defaults in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than Indebtedness hereunder) or
contained in any instrument or agreement evidencing, securing or relating
thereto, or (z) any other event shall occur, in each case, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
Indebtedness having an aggregate principal amount in excess of $3,500,000 to be
demanded or become due (automatically or otherwise) prior to its stated
maturity, or any Guaranty Obligation in such amount to become payable or cash
collateral in respect thereof to be demanded, or any Borrower Party is unable or
admits in writing its inability to pay its debts as they mature; or (ii) the
occurrence under any Swap Contract of an Early Termination Date (as defined in
such Swap Contract) resulting from (x) any event of default under such Swap
Contract as to which Borrower or any Subsidiary is the

 

- 40 -



--------------------------------------------------------------------------------

Defaulting Party (as defined in such Swap Contract) or (y) any Termination Event
occurs under any Swap Contract (as defined therein) as to which Borrower or any
Subsidiary is an Affected Party (as so defined), which, in either event, the
Swap Termination Value owed by Borrower or such Subsidiary as a result thereof
is greater than $3,500,000; or

 

(g) Any Principal Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of Lender or satisfaction in full of
all the Obligations, ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Borrower Party denies that it has any or further
liability or obligation under any Principal Loan Document, or purports to
revoke, terminate or rescind any Principal Loan Document; or

 

(h) Any final judgments or arbitration awards are entered against Borrower or
any of its Subsidiaries, or Borrower or any of its Subsidiaries enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $3,500,000 or more in excess of any insurance coverage,
provided that, if a portion of such award or settlement amount shall be covered
by insurance, the insurer has issued a letter of responsibility for payment up
to the amount of insurance coverage; or

 

(i) A final judgment against any Borrower Party is entered for the payment of
money in excess of $3,500,000 in excess of insurance coverage, or any
non-monetary final judgment is entered against any Borrower Party which has a
Material Adverse Effect and, in each case if such judgment remains unsatisfied
without procurement of a stay of execution within 60 calendar days after the
date of entry of judgment or, if earlier, five days prior to the date of any
proposed sale, or any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 calendar
days after its issue or levy; or

 

(j) Any Borrower Party or any of its Subsidiaries institutes or consents to the
institution of any proceeding under Debtor Relief Laws, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of that Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under Debtor Relief Laws relating to any such Person or to all or any
part of its property is instituted without the consent of that Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(k) the occurrence of a Change in Control.

 

8.02 Remedies Upon Event of Default. Without limiting any other rights or
remedies of Lender provided for elsewhere in this Agreement, the Loan Documents,
or by applicable Law, or in equity, or otherwise:

 

- 41 -



--------------------------------------------------------------------------------

(a) Upon the occurrence of any Event of Default other than an Event of Default
described in Section 8.01(j), Lender may, by prior written notice to the
Borrower, terminate the Commitment and/or declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
protest, presentment, notice of dishonor, demand or notice of any kind, all of
which are expressly waived by Borrower. Upon the occurrence, and during the
continuance, of any such Event of Default, Lender may demand immediate payment
by Borrower of an amount equal to the aggregate amount of all outstanding
Letters of Credit to be held in a Letter of Credit Cash Collateral Account.

 

(b) Upon the occurrence of any Event of Default described in Section 8.01(j),
the Commitment and all other obligations of Lender under the Loan Documents
shall automatically terminate without notice to or demand upon Borrower, which
are expressly waived by Borrower, and the unpaid principal of all Loans, all
interest accrued and unpaid thereon and all other amounts payable under the Loan
Documents shall be immediately due and payable, without protest, presentment,
notice of dishonor, demand or notice of any kind, all of which are expressly
waived by Borrower. In addition, an amount equal to the aggregate amount of all
outstanding Letters of Credit shall be immediately due and payable to Lender
without notice to or demand upon Borrower, which are expressly waived by
Borrower, to be held in a Letter of Credit Cash Collateral Account.

 

(c) Upon the occurrence of any Event of Default, Lender, without notice to
(except as expressly provided for in any Loan Document or by applicable law) or
demand upon Borrower, which are expressly waived by Borrower (except as to
notices and demands expressly provided for in any Loan Document or provided by
any applicable law), may proceed to protect, exercise and enforce its rights and
remedies under the Loan Documents against any Borrower Party and such other
rights and remedies as are provided by Law or equity.

 

(d) The order and manner in which Lender’s rights and remedies are to be
exercised shall be determined by Lender in its sole and absolute discretion.
Regardless of how Lender may treat payments for the purpose of its own
accounting, for the purpose of computing the Obligations hereunder, payments
shall be applied first, to costs and expenses (including Attorney Costs)
incurred by Lender, second, to the payment of accrued and unpaid interest on the
Loans to and including the date of such application, third, to the payment of
the unpaid principal of the Loans, and fourth, to the payment of all other
amounts (including fees) then owing to Lender under the Loan Documents. No
application of payments will cure any Event of Default, or prevent acceleration,
or continued acceleration, of amounts payable under the Loan Documents, or
prevent the exercise, or continued exercise, of rights or remedies of Lender
hereunder or thereunder or at Law or in equity.

 

SECTION 9.

MISCELLANEOUS

 

9.01 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Borrower Party therefrom shall be effective unless in writing signed by
Lender and any Borrower Parties party thereto, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

- 42 -



--------------------------------------------------------------------------------

9.02 Transmission and Effectiveness of Communications and Signatures.

 

(a) Modes of Delivery. Except as otherwise provided in any Loan Document,
notices, requests, demands, directions, agreements and documents delivered in
connection with the Loan Documents (collectively, “communications”) shall be
transmitted by Requisite Notice to the number and address set forth on Schedule
9.02, may be delivered by the following modes of delivery, and shall be
effective as follows:

 

Mode of Delivery

--------------------------------------------------------------------------------

  

Effective on earlier of actual receipt and:

--------------------------------------------------------------------------------

Courier

   Scheduled delivery date

Facsimile

   When transmission in legible form complete

Mail

   Fourth Business Day after deposit in U.S. mail first class postage pre-paid

Personal delivery

   When received

Telephone

   When conversation completed

 

provided, however, that communications delivered to Lender pursuant to Section 2
shall not be effective until actually received by Lender; provided, further,
that any notice received on other than a Business Day shall not be effective
until the next succeeding Business Day.

 

(b) Reliance by Lender. Lender shall be entitled to rely and act in good faith
on any communications purportedly given by or on behalf of any Borrower Party
even if such communications (i) were not made in a manner specified herein, (ii)
were incomplete, or (iii) were not preceded or followed by any other notice
specified herein. Borrower shall indemnify Lender from any loss, cost, expense
or liability as a result of relying on any communications permitted herein.

 

(c) Effectiveness of Facsimile Documents and Signatures. Documents and
signatures on communications may be transmitted by facsimile unless Lender in
its sole and absolute discretion otherwise notifies the sending party. The
effectiveness of any such signatures accepted by Lender shall, subject to
applicable Law, have the same force and effect as manual signatures and shall be
binding on all Borrower Parties and Lender. Lender may also require that any
such signature be confirmed by a manually-signed hardcopy thereof; provided,
however, that the failure to deliver or request any such manually-signed
hardcopy confirmation shall not affect the effectiveness of any facsimile
signatures.

 

- 43 -



--------------------------------------------------------------------------------

9.03 Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay or reimburse
Lender for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of the Loan Documents, and
the development, preparation, negotiation and execution of any amendment,
waiver, consent, supplement or modification to, any Loan Documents, and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse Lender for
all reasonable costs and expenses incurred in connection with any refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement, or preservation of any rights under any
Loan Documents, and any other documents prepared in connection herewith or
therewith, or in connection with any refinancing, or restructuring of any such
documents in the nature of a “workout” or of any insolvency or bankruptcy
proceeding, including Attorney Costs. Following the occurrence and during the
continuance of any Default or Event of Default, the foregoing costs and expenses
shall include all search, filing, recording and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses reasonably incurred by
Lender and the cost of independent public accountants and other outside experts
retained by Lender. Such costs and expenses shall also include out of pocket
costs of Lender reasonably attributable to the administration of the Loan
Documents. Any amount payable by Borrower under this Section shall bear interest
from the 30th day following the date of written demand for payment at the
Default Rate, unless waived by Lender. The agreements in this Section shall
survive repayment of all Obligations.

 

9.04 Successors and Assigns; Participations.

 

(a) This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns, except that Borrower may not assign its
rights hereunder or thereunder or any interest herein or therein without the
prior written consent of Lender and any such attempted assignment shall be void.
Lender in its sole and absolute discretion may at any time, and from time to
time, sell, assign (with, except in the case of an assignment to an Affiliate of
the Lender, the consent of Borrower, other than during the existence of a
Default or an Event of Default, which consent shall not be unreasonably
withheld) or grant participations in all or any portion of the Commitment and/or
the Obligations outstanding under this Agreement or any Loan Document. Borrower
hereby acknowledges and agrees that any such assignment will give rise to a
direct obligation of Borrower to the assignee upon written notice from Lender to
Borrower. Borrower agrees to execute, and cause each other Borrower Party to
execute, any documents reasonably requested by Lender to evidence any such
assignment. All information provided by or on behalf of Borrower to Lender or
its Affiliates may be furnished by Lender to its Affiliates and to any actual or
proposed assignee or participant, provided that such proposed assignee or
participant becomes subject to Section 9.16.

 

(b) Lender may, at its sole cost and expense, from time to time grant
participations to one or more other Persons (including another Lender) of all or
any portion of its Commitment and/or Extensions of Credit; provided, however,
that (i) Lender’s obligations under this Agreement shall remain unchanged, (ii)
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other

 

- 44 -



--------------------------------------------------------------------------------

financial institutions shall not be a Lender hereunder for any purpose except,
if the participation agreement so provides, for the purposes of Section 3 (but
only to the extent that the cost of such benefits to Borrower does not exceed
the cost which Borrower would have incurred in respect of Lender absent the
participation) and subject to Section 9.05, (iv) Borrower shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations under this Agreement, (v) the participation shall not restrict an
increase in the Commitment, so long as the amount of the participation interest
is not affected thereby, and (vi) the consent of the holder of such
participation interest shall not be required for amendments or waivers of
provisions of the Loan Documents; provided, however, that Lender may, in any
agreement with a participant, give such participant the right to consent to any
matter which (A) extends the Maturity Date as to such participant or any other
date upon which any payment of money is due to such participant, (B) reduces the
rate of interest, any fee or any other monetary amount owing to such
participant, or (C) reduces the amount of any installment of principal owing to
such participant.

 

9.05 Set-off. In addition to any rights and remedies of Lender or any assignee
or participant of Lender or any Affiliates thereof (each, a “Proceeding Party”)
provided by law, upon the occurrence and during the continuance of any Event of
Default under Section 8.01(j) or following acceleration of the Obligations, each
Proceeding Party is authorized from time to time, without prior notice to
Borrower, any such notice being waived by Borrower to the fullest extent
permitted by law, to proceed directly, by right of set-off, banker’s lien, or
otherwise, against any assets of the Borrower Parties which may be in the hands
of such Proceeding Party (including all general or special, time or demand,
provisional or other deposits and other indebtedness owing by such Proceeding
Party to or for the credit or the account of Borrower) and apply such assets
against the Obligations, irrespective of whether such Proceeding Party shall
have made any demand therefor. Lender agrees promptly to notify Borrower after
any such set-off and application made by Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

9.06 No Waiver; Cumulative Remedies.

 

(a) No failure by Lender to exercise, and no delay by Lender in exercising, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.

 

(b) The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Lender not to require payment of any interest
(including Default Interest), fee, cost or other amount payable under any Loan
Document or to calculate any amount payable by a particular method on any
occasion shall in no way limit or be deemed a waiver of Lender’s right to
require full payment thereof, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

 

9.07 Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest and fees paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum

 

- 45 -



--------------------------------------------------------------------------------

Rate”). If Lender shall receive interest or a fee in an amount that exceeds the
Maximum Rate, the excessive interest or fee shall be applied to the principal of
the Outstanding Obligations or, if it exceeds the unpaid principal, refunded to
Borrower. In determining whether the interest or a fee contracted for, charged,
or received by Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

 

9.08 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9.09 Integration. This Agreement, together with the other Loan Documents and any
letter agreements referred to herein, comprises the complete and integrated
agreement of the parties on the subject matter hereof and supersedes all prior
agreements, written or oral, on the subject matter hereof. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control and govern; provided
that the inclusion of supplemental rights or remedies in favor of Lender in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

9.10 Nature of Lender’s Obligations. Nothing contained in this Agreement or any
other Loan Document and no action taken by Lender pursuant hereto or thereto
may, or may be deemed to, make Lender a partnership, an association, a joint
venture or other entity with Borrower or any Affiliate of Borrower.

 

9.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any Loan Document, certificate or statement
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery thereof but shall terminate on the
later of (a) when the Commitment is terminated and (b) when no Obligations
(other than contingent obligations for indemnification) remain outstanding under
any Loan Document. Such representations and warranties have been or will be
relied upon by Lender, notwithstanding any investigation made by Lender or on
its behalf.

 

9.12 Indemnity by Borrower. Borrower agrees to indemnify, save and hold harmless
Lender, its Affiliates and their respective Affiliates, directors, officers,
agents, attorneys and employees (collectively the “Indemnitees”) from and
against: (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than Lender) relating
directly or indirectly to a claim, demand, action or cause of action that such
Person asserts or may assert against any Borrower Party, any of their Affiliates
or any of their officers or directors; (b) any and all claims, demands, actions
or causes of action arising out of or relating to, the Loan Documents, any
predecessor loan documents, the Commitment, the use or contemplated use of the
proceeds of any Loan, or the relationship of any Borrower Party and Lender under
this Agreement; (c) any administrative or investigative proceeding by any

 

- 46 -



--------------------------------------------------------------------------------

Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in subsection (a) or (b) above; and (d) any and all
liabilities, losses, costs or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding, including those liabilities caused by an Indemnitee’s own negligence
(all the foregoing, collectively, the “Indemnified Liabilities”) net, in each
case, of insurance proceeds received by such Indemnitee; provided that no
Indemnitee shall be entitled to indemnification for any loss caused by its own
gross negligence or willful misconduct or for any loss or claim asserted against
it by another Indemnitee.

 

9.13 Nonliability of Lender.

 

Borrower acknowledges and agrees that:

 

(a) Any inspections of any property of Borrower made by or through Lender are
for purposes of administration of the Loan Documents only, and Borrower is not
entitled to rely upon the same (whether or not such inspections are at the
expense of Borrower);

 

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to Lender pursuant to the Loan Documents, Lender shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by Lender;

 

(c) The relationship between Borrower and Lender with respect to the Loan
Documents is, and shall at all times remain, solely that of borrower and lender;
Lender shall not under any circumstance be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with Borrower or its Affiliates,
or to owe any fiduciary duty to Borrower or its Affiliates; Lender does not
undertake or assume any responsibility or duty to Borrower or its Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Borrower or its
Affiliates of any matter in connection with their property or the operations of
Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely upon
their own judgment with respect to such matters; and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by Lender in connection with such matters is solely for the protection of Lender
and neither Borrower nor any other Person is entitled to rely thereon; and

 

(d) Lender shall not be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to property caused by the actions, inaction or negligence of Borrower
and/or its Affiliates, and Borrower hereby indemnifies and holds Lender harmless
from any such loss, damage, liability or claim to the extent not caused by the
gross negligence or willful misconduct of the Person seeking indemnification.

 

- 47 -



--------------------------------------------------------------------------------

9.14 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower
and Lender in connection with the Loans and is made for the sole benefit of
Borrower and Lender, and Lender’s successors and assigns. Except as provided in
Sections 9.04 and 9.12, no other Person shall have any rights of any nature
hereunder or by reason hereof.

 

9.15 Severability. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.16 Confidentiality. Lender and each participant shall use any confidential
non-public information concerning the Borrower Parties and their Subsidiaries
that is furnished to it by or on behalf of the Borrower Parties and their
Subsidiaries in connection with the Loan Documents (collectively, “Confidential
Information”) solely for the purpose of evaluating and providing products and
services to them and administering and enforcing the Loan Documents, and it will
hold the Confidential Information in confidence. Notwithstanding the foregoing,
Lender may disclose Confidential Information (a) to its affiliates or any of its
or its affiliates’ directors, officers, employees, advisors, or representatives
(collectively, the “Representatives”) whom it determines need to know such
information for the purposes set forth in this Section; (b) to any bank or
financial institution or other entity to which Lender has assigned or desires to
assign an interest or participation in the Loan Documents or the Obligations,
provided that any such foregoing recipient of such Confidential Information
agrees to keep such Confidential Information confidential as specified herein;
(c) to any governmental agency or regulatory body having or claiming to have
authority to regulate or oversee any aspect of Lender’s business or that of its
Representatives in connection with the exercise of such authority or claimed
authority; (d) to the extent necessary or appropriate to effect or preserve
Lender’s or any of its Affiliates’ security (if any) for any Obligation or to
enforce any right or remedy or in connection with any claims asserted by or
against Lender or any of its Representatives; and (e) pursuant to any subpoena
or any similar legal process. For purposes hereof, the term “Confidential
Information” shall not include information that (x) is in Lender’s possession
prior to its being provided by or on behalf of the Borrower Parties, provided
that such information is not known by Lender to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, a Borrower Party, (y) is or becomes publicly available
(other than through a breach hereof by Lender), or (z) becomes available to
Lender on a nonconfidential basis, provided that the source of such information
was not known by Lender to be bound by a confidentiality agreement or other
legal or contractual obligation of confidentiality with respect to such
information.

 

9.17 Further Assurances. Borrower and its Subsidiaries shall, at their expense
and without expense to Lender, do, execute and deliver such further acts and
documents as Lender from time to time reasonably requires for the assuring and
confirming unto Lender of the rights hereby created or intended now or hereafter
so to be, or for carrying out the intention or facilitating the performance of
the terms of any Loan Document.

 

- 48 -



--------------------------------------------------------------------------------

9.18 Headings. Section headings in this Agreement and the other Loan Documents
are included for convenience of reference only and are not part of this
Agreement or the other Loan Documents for any other purpose.

 

9.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

9.20 Governing Law.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT LENDER SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH BORROWER PARTY, AND LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH BORROWER PARTY, AND LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED HERETO. EACH BORROWER PARTY AND LENDER WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF CALIFORNIA.

 

9.21 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.22 Entire Agreement. This Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior,

 

- 49 -



--------------------------------------------------------------------------------

contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CALIFORNIA PIZZA KITCHEN, INC. By     Name:     Title:     BANK OF AMERICA, N.A.
By     Name:     Title:    

 

- 50 -



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF REQUEST FOR EXTENSION OF CREDIT

 

Date:                 ,

 

To: Bank of America, N.A. (“Lender”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of                     , 2004 between California Pizza Kitchen, Inc., a
California corporation (“Borrower”) and Lender (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined).

 

The undersigned hereby requests (select one):

  ¨  A Loan                                      
                                  ¨  A Conversion or Continuation of a Loan

 

1. On                                           (a Business Day).

 

2. In the amount of $                                    .

 

3. Comprised of                                                              .

                                      [type of Loan requested]

 

4. For Offshore Rate Loans: with an Interest Period of              months.

 

The foregoing request complies with the requirements of Section 2.01 of the
Agreement. The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the above date, before and after
giving effect and to the application of the proceeds therefrom:

 

(a) The representations and warranties made by Borrower in the Agreement, or
which are contained in any certificate, document or financial or other statement
furnished at any time under or in connection therewith, are and will be correct
in all material respects on and as of the date of this Extension of Credit,
except to the extent that such representations and warranties specifically refer
to any earlier date; and

 

(b) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to this Extension of Credit.

 

California Pizza Kitchen, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-1

Form of Request for Extension of Credit



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,

 

To: Bank of America, N.A. (“Lender”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of                     , 2004, between California Pizza Kitchen, Inc., a
California corporation (“Borrower”) and Lender (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined).

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the                                               of Borrower, and that,
as such, he is authorized to execute and deliver this Certificate to Lender on
the behalf of Borrower, and that:

 

[Use following for fiscal year-end financial statements]

 

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such periods, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his supervision, a detailed review
of the transactions and conditions (financial or otherwise) of Borrower during
the accounting period covered by the attached financial statements.

 

3. A review of the activities of Borrower Parties during such fiscal period has
been made under my supervision with a view to determining whether during such
fiscal period Borrower Parties performed and observed all their respective
Obligations under the Loan Documents, and

 

B-1



--------------------------------------------------------------------------------

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of all such Defaults and its nature and status:]

 

4. The following financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                             ,                     .

 

CALIFORNIA PIZZA KITCHEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

B-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                              (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

  

Section 7.11(a) – Consolidated Net Worth.

         

A.

   50% of Consolidated Net Income for each fiscal quarter ending after March 28,
2004 (no reduction for losses):    $                           

B.

   100% of net proceeds from issuance of equity after date of Agreement (
excluding exercise of stock options by employees, directors and consultants not
exceeding $500,000 in the aggregate):    $                           

C.

   Minimum required Consolidated Net Worth (Lines I.A + I.B + $116,000,000):   
$                           

D.

   Actual Consolidated Net Worth at Statement Date:    $                        
  

E.

   Excess (deficient) for covenant compliance (Lines I.D – I.C):   
$                      

II.

  

Section 7.11(b) – Fixed Charge Coverage Ratio

         

A.

   Consolidated EBITDAR for four consecutive fiscal quarters ending on above
date (“Subject Period”):                1.    Consolidated Net Income for
Subject Period:    $                                 2.    Consolidated Interest
Charges for Subject Period:    $                                 3.    Provision
for income taxes for Subject Period:    $                                 4.   
Depreciation expenses for Subject Period:    $                                
5.    Non-cash amortization expenses for Subject Period:   
$                                 6.    Non-cash charges not resulting in cash
expense for Subject Period:    $                                 7.    Non-cash
charges for stock awards for Subject Period:    $                             
   8.    Consolidated Lease Payments during Subject Period   
$                                 9.    Add backs for June 27, 2004 and
September 26, 2004    $                                 10.    Consolidated
EBITDAR (Lines II.A.1 + 2 + 3 + 4 + 5+6+7+8+9):    $                      

 

B-3



--------------------------------------------------------------------------------

          B.    For stores open 12 months or more, the greater of actual capital
expenditures during Subject Period or $20,000 per store:   
$                                 C.    Cash taxes paid during Subject Period:
   $                                 D.    Numerator (Line II.A.10 less Line
II.B less Line II.C):    $                                 E.    Consolidated
Interest Charges for Subject Period:    $                                 F.   
Current Portion long-term indebtedness for the Subject Period:   
$                                 G.    Consolidated Lease Payments during
Subject Period:    $                                 H.    Denominator: (Line
II.E + Line II.F + Line II.G):    $                                 I.    Fixed
Charge Coverage Ratio (Line II.D ÷ Line II.H):                     to .1       
   Minimum required: 1.50 to 1 at any time           III.    Section 7.11(c) –
Leverage Ratio.                A.    Consolidated Funded Indebtedness at
Statement Date:    $                                 B.    Eight times
Consolidated Lease Payments    $                                 C.   
Consolidated EBITDAR for Subject Period                     (Line II.A.10
above):    $                                 D.    Leverage Ratio (Line III.A +
Line III.B ÷ ( Line III.C):                     to 1           Maximum
permitted: 4.00 to 1 at any time     

 

B-4



--------------------------------------------------------------------------------

EXHIBIT D

 

MASTER SUBSIDIARY GUARANTY

 

To: Bank of America, N.A. (“Lender”)

 

RECITALS

 

A. Reference is made to that certain Credit Agreement dated as of December 15,
2000 between California Pizza Kitchen, Inc., a California corporation
(“Borrower”) and Lender (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined).

 

B. Each Guarantor is a direct or indirect Domestic Subsidiary of Borrower and
has derived, and expects to continuing deriving, direct and indirect benefits
from extensions of credit made to Borrower, and now desires to guaranty the
Obligations

 

C. It is a requirement of the Credit Agreement that each direct or indirect
Domestic Subsidiary of Borrower execute and delivery this Master Subsidiary
Guaranty or a joinder hereto (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, this “Guaranty”).

 

NOW, THEREFORE, each Guarantor agrees as follows:

 

1. For valuable consideration, each of the undersigned (together with each
Person becoming a party hereto pursuant to Paragraph 18 hereof, each, a
“Guarantor” and collectively, “Guarantors”) unconditionally, absolutely and
irrevocably jointly and severally guarantees and promises to pay to Lender, or
order, on demand, in lawful money of the United States and in immediately
available funds, any and all present or future Obligations owing to Lender and
Indemnitees (collectively, the “Guarantied Parties”). The term Obligations has
the meaning assigned to such term under the Credit Agreement and is used herein
in its most comprehensive sense and includes any and all advances, debts,
obligations, and liabilities of all Borrower Parties, now, or hereafter made,
incurred, or created, whether voluntary or involuntarily, and however arising,
including, without limitation, any and all attorneys’ fees (including the
allocated cost of inhouse counsel), costs, premiums, charges, or interest owed
by any Borrower Party to any Guarantied Party under the Loan Documents, whether
due or not due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, whether a Borrower Party may be liable individually or jointly
with others, whether recovery upon such indebtedness may be or hereafter becomes
barred by any statute of limitations or whether such indebtedness may be or
hereafter become otherwise unenforceable.

 

2. This Guaranty is a continuing guaranty which relates to any Obligations,
including those which arise under successive transactions which shall either
cause a Borrower Party to incur new Obligations, continue the Obligations from
time to time, or renew them after they have been satisfied. Each Guarantor
agrees that nothing shall discharge or satisfy its obligations created hereunder
except for the full payment of the Obligations. Any payment by any Guarantor
shall not reduce its maximum obligation hereunder.

 

D - 1

Form of Master Subsidiary Guaranty



--------------------------------------------------------------------------------

3. Each Guarantor agrees that it is directly and primarily liable to the
Guarantied Parties, that its obligations hereunder are independent of the
Obligations of any Borrower Party, or of any other guarantor, and that a
separate action or actions may be brought and prosecuted against any Guarantor,
whether action is brought against a Borrower Party or whether a Borrower Party
is joined in any such action or actions. Each Guarantor agrees that any releases
which may be given by Guarantied Parties to a Borrower Party or any other
guarantor shall not release it from this Guaranty.

 

4. The obligations of each Guarantor under this Guaranty shall not be affected,
modified or impaired upon the occurrence from time to time of any of the
following, whether or not with notice to or the consent of any Guarantor (a) the
compromise, settlement, change, modification, amendment (whether material or
otherwise) or partial termination of any or all of the Obligations; (b) the
failure to give notice to any Guarantor of the occurrence of any Event of
Default under the terms and provisions of the Agreement; (c) the waiver of the
payment, performance or observance of any of the Obligations; (d) the taking or
omitting to take any actions referred to in any Loan Document or of any action
under this Guaranty; (e) any failure, omission or delay on the part of the
Guarantied Parties to enforce, assert or exercise any right, power or remedy
conferred in this Guaranty, the Credit Agreement, any other Loan Document or any
other indulgence or similar act on the part of the Guarantied Parties in good
faith and in compliance with applicable law; (f) the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
of the assets, marshalling of assets, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors or readjustment of, or other similar
proceedings which affect any Guarantor, any other guarantor of any of the
Obligations of a Borrower Party or any of the assets of any of them, or any
allegation of invalidity or contest of the validity of this Guaranty in any such
proceeding; (g) to the extent permitted by law, the release or discharge of any
other guarantors of the Obligations from the performance or observance of any
obligation, covenant or agreement contained in any guaranties of the Obligations
by operation of law; or (h) the default or failure of any other guarantors of
the Obligations fully to perform any of their respective obligations set forth
in any such guaranties of the Obligations. To the extent any of the foregoing
refers to any actions which the Guarantied Parties may take, each Guarantor
hereby agrees that the Guarantied Parties may take such actions in such manner,
upon such terms, and at such times as the Guarantied Parties, in their
discretion, deem advisable, without, in any way or respect, impairing,
affecting, reducing or releasing any Guarantor from its undertakings hereunder
and each Guarantor hereby consents to each and all of the foregoing actions,
events and occurrences.

 

5. Each Guarantor hereby waives (a) any and all rights to require Guarantied
Parties to prosecute or seek to enforce any remedies against a Borrower Party or
any other party liable to Guarantied Parties on account of the Obligations; (b)
any right to assert against Guarantied Parties any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against a Borrower Party or any other party liable to the
Guarantied Parties in any way or manner under the Credit Agreement; (c) all
defenses, counterclaims and off-sets of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity
or enforceability of any Loan Document and the security interest granted
pursuant thereto; (d) any defense arising by reason of any claim or defense
based upon an election of remedies by the Guarantied Parties including, without
limitation, any direction to proceed by judicial or nonjudicial foreclosure or
by deed in lieu

 

D - 2

Form of Master Subsidiary Guaranty



--------------------------------------------------------------------------------

thereof, which, in any manner impairs, affects, reduces, releases, destroys or
extinguishes such Guarantor’s subrogation rights, rights to proceed against a
Borrower Party for reimbursement, or any other rights of such Guarantor to
proceed against a Borrower Party, against any other guarantor, or against any
other security, with such Guarantor understanding that the exercise by the
Guarantied Parties of certain rights and remedies may offset or eliminate such
Guarantor’s right of subrogation against a Borrower Party, and that such
Guarantor may therefore incur partially or totally non-reimbursable liability
hereunder; (e) all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, notices of
default, notice of acceptance of this Guaranty, and notices of the existence,
creation, or incurring of new or additional indebtedness, and all other notices
or formalities to which such Guarantor may be entitled; and (f) without limiting
the generality of the foregoing, such Guarantor hereby expressly waives any and
all benefits of California Civil Code Sections 2809, 2810, 2819, 2825, 2839 and
2845 through 2850.

 

6. Each Guarantor hereby agrees that unless and until all Obligations have been
paid to Guarantied Parties in full, it shall not have any rights of subrogation,
reimbursement or contribution as against a Borrower Party or any other
guarantor, if any, and shall not seek to assert or enforce the same. Each
Guarantor understands that the exercise by the Guarantied Parties of certain
rights and remedies contained in the Loan Documents may affect or eliminate such
Guarantor’s right of subrogation if any, against a Borrower Party and that such
Guarantor may therefore incur a partially or totally non-reimbursable liability
hereunder; nevertheless, such Guarantor hereby authorizes and empowers
Guarantied Parties to exercise, in their sole discretion, any right and remedy,
or any combination thereof, which may then be available, since it is the intent
and purpose of such Guarantor that the obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.

 

7. Each Guarantor is presently informed of the financial condition of each
Borrower Party and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Guarantor hereby covenants that it will continue to keep itself informed of the
financial condition of each Borrower Party, the status of other guarantors, if
any, and of all other circumstances which bear upon the risk of nonpayment. Each
Guarantor hereby waives its right, if any, to require the Guarantied Parties to
disclose to it any information which Lender may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of any other guarantor.

 

8. Lender’s books and records evidencing the Obligations shall be admissible in
any action or proceeding and shall be binding upon the Guarantors for the
purpose of establishing the terms set forth therein and shall constitute prima
facie proof thereof.

 

9. Notwithstanding anything to the contrary contained herein, the obligations of
each Guarantor hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any applicable state law.

 

10. Each Guarantor represents and warrants for and with respect to itself that:

 

D - 3

Form of Master Subsidiary Guaranty



--------------------------------------------------------------------------------

(a) Guarantor is a corporation duly organized, validly existing and in good
standing under the Laws of the state of its incorporation, has the power and
authority and the legal right to own and operate its properties, to lease the
properties it operates and to conduct its business, is duly qualified and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, and is in compliance with all Laws except to the extent that
noncompliance does not have a Material Adverse Effect.

 

(b) Guarantor has the power and authority and the legal right to make, deliver
and perform this Guaranty and to authorize the execution, delivery and
performance of this Guaranty. No consent or authorization of, filing with, or
other act by or in respect of any Governmental Authority, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guaranty. This Guaranty has been duly executed and delivered by
Guarantor, and constitutes a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

(c) The execution, delivery, and performance by Guarantor of this Guaranty and
compliance with the provisions hereof have been duly authorized by all requisite
action on the part of Guarantor and do not and will not (i) violate or conflict
with, or result in a breach of, or require any consent, except where such
violation, conflict, breach or failure to obtain consent would not have a
Material Adverse Effect, under (A) any Organization Documents of Guarantor or
any of its Subsidiaries, (B) any applicable Laws, rules, or regulations or any
order, writ, injunction, or decree of any Governmental Authority or arbitrator,
or (C) any Contractual Obligation of Guarantor or any of its Subsidiaries or by
which any of them or any of their property is bound or subject, (ii) constitute
a default under any such agreement or instrument, except where such default
would not have a Material Adverse Effect or (iii) result in, or require, the
creation or imposition of any Lien on any material portion of the properties of
Guarantor or any of its Subsidiaries.

 

(d) No litigation, investigation or proceeding of or before an arbitrator or
Governmental Authority is pending or, to the best knowledge of Guarantor,
threatened by or against Guarantor or any of its Subsidiaries or against any of
their properties or revenues which, if determined adversely, could have a
Material Adverse Effect.

 

(e) The execution, delivery and performance by Guarantor of this Guaranty does
not constitute, to the best knowledge of Guarantor, a “fraudulent conveyance,”
“fraudulent obligation” or “fraudulent transfer” within the meanings of the
Uniform Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as
enacted in any jurisdiction.

 

11. All notices and other communications hereunder shall be delivered, in the
manner and with the effect provided in the Credit Agreement and, in the case of
Guarantors, in care of Borrower.

 

D - 4

Form of Master Subsidiary Guaranty



--------------------------------------------------------------------------------

12. This Guaranty shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the Guarantied Parties’ successors
and assigns. This Guaranty cannot be assigned by any Guarantor without the prior
written consent of Guarantied Parties which shall be in Guarantied Parties’ sole
and absolute discretion.

 

13. No failure or delay by the Guarantied Parties in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

14. Guarantors shall jointly and severally pay (a) all reasonable out-of-pocket
expenses of Guarantied Parties, including reasonable fees and disbursements of
counsel (including the allocated cost of inhouse counsel and staff) for Lender,
in connection with any waiver or consent hereunder or any amendment hereof and
(b) all out-of-pocket expenses incurred by Guarantied Parties, including fees
and disbursements of counsel (including the allocated cost of inhouse counsel
and staff), in connection with the enforcement of this Guaranty (whether or not
suit is brought).

 

15. No modification of this Guaranty shall be effective for any purpose unless
it is in writing and executed by an officer of Lender authorized to do so. This
Guaranty merges all negotiations, stipulations and provisions relating to the
subject matter of this Guaranty which preceded or may accompany the execution of
this Guaranty.

 

16. Any indebtedness of Borrower Parties now or hereafter held by any Guarantor
is hereby subordinated to the indebtedness of Borrower Parties to Guarantied
Parties; and after the occurrence and during the continuance of an Event of
Default, such indebtedness of Borrower Parties to any Guarantor if Lender so
requests shall be collected, enforced and received by each Guarantor as trustee
for Guarantied Parties and be paid over to Lender on account of the indebtedness
of Borrower Parties to Guarantied Parties but without reducing or affecting in
any manner the liability of any Guarantor under the other provisions of this
guaranty.

 

17. It is not necessary for Guarantied Parties to inquire into the powers of any
Borrower Party or of the officers, directors or agents acting or purporting to
act on their behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

18. Any Person becoming a Domestic Subsidiary shall become a Guarantor hereunder
by executing and delivering a Joinder Agreement and by complying with the terms
of Section 6.13 of the Credit Agreement. Upon Lender’s receipt of a duly
executed and delivered Joinder Agreement, this Guaranty shall be deemed amended
to include such additional Person as a Guarantor, and such Person shall become a
party hereto as through a signatory hereto, with no amendment or further action
required hereunder, and thereafter, all references to Guarantors shall include
such additional Person.

 

19. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE

 

D - 5

Form of Master Subsidiary Guaranty



--------------------------------------------------------------------------------

GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

20. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

DATED AS OF: December 15, 2000

 

“Guarantors” CPK MANAGEMENT COMPANY CALIFORNIA PIZZA KITCHEN OF ILLINOIS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Acknowledged: BANK OF AMERICA, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

D - 6

Form of Master Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT E

 

INSTRUMENT OF JOINDER FOR ADDITIONAL GUARANTORS

Dated:                     ,             

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2004 between California Pizza Kitchen, Inc., a California
corporation (“Borrower”) and Lender (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined).

 

This Instrument of Joinder is being delivered pursuant to Section 6.12 of the
Credit Agreement.

 

                            , a direct or indirect Material Domestic Subsidiary
of Borrower (“Subsidiary”) hereby agrees to become a Guarantor under the Master
Subsidiary Guaranty and agrees to be bound by all the terms and conditions of
the Master Subsidiary Guaranty applicable to a Guarantor from and after the date
hereof as if a signatory to the Master Subsidiary Guaranty. The undersigned
Subsidiary hereby represents and warrants to the matters set forth in Paragraph
10 of the Master Subsidiary Guaranty as of the date hereof.

 

Concurrently herewith, the conditions precedent set forth in Section 6.12 of the
Credit Agreement are being satisfied.

 

The undersigned hereby consent to the Subsidiary becoming a party to the Master
Subsidiary Guaranty. This Instrument of Joinder is executed by the parties
hereto as of the date first written above.

 

Guarantor

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Consented: Existing Guarantors

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Consented: BANK OF AMERICA N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

E - 1